Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 1 of 180




                        Exhibit 5
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 2 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 3 of 180
                 Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 4 of 180

                                                  BERNSTEIN & POISSON
                                                    Attorneys and Counselors at Law
                                                       320 S. Jones Bouleuard
                                                       Las Vegas, Nevada 89107
                                       TELEPHONE: (702) 256-4566        FACSIMILE: (702) 256-628o

Jack G. Bernstein, Esq. t                                                                                 Brian M. Boyer, Esq. +
Scott L. Poisson, Esq. t$                                                                                 Sean J. Akari, Esq. T-
Christopher D. Burk, Esq. $+                                                                              Erik A. Bromson, Esq.
James "Jamie" H. Corcoran, Esq. +                                                                         Jennifer Gastelum, Esq. $

t Also Licensed in Florida
* Also Licensed in Arizona
+ Also Licensed in California


                                                           October 11, 2017

            Via Certified U.S. Mail
            7016 2070 0000 6567 0197
            CSC Services of Nevada Inc.
            Registered Agent for Mandalay Bay Hotel and Casino
            2215-B Renaissance Drive
            Las Vegas, NV 89119

             Re:                Our Client:        Mr. Leo Hairston
                                Your Business: Mandalay Bay Hotel and Casino
                                Location Address: 3950 South Las Vegas Blvd.
                                Date of Incident: October 1, 2017

             Dear Sir or Madam:

                      Please be advised that the law office of Bernstein & Poisson represents Mr. Leo
             Hairston with regard to the injuries and damages that he sustaine d as a result of the
             incident which occurred on October 1, 2017 and was caused by the negligence of your
             facility.

                 Please cease any further communication with our client and direct any further
             communication to the attention of the undersigned.

                   Demand is hereby made that you comply with your legal duty to preserve
             any and all evidence relating to the above-captioned matter.

                       Please preserve the following

                       1. Any video of the fall (We will pay the cost of the CD/DVD for this)
                       1. Any video of the subject area of the fall on the date of the fall for 2 hours
    ~                     prior to the fall (We will pay the cost of the CD/DVD for this)
    ~                  2. Any video of the area of the fall area for 1 hour after the fall (We will pay
                          the cost of the CD/DVD for this)
                       3. Any photographs of our client or the fall area on the date of the fall.
                       4. The names, phone numbers, addresses of any witnesses or employees
                          of the subject fall.



                  BERNSTEIN & POISSON • 320 S. lONES BLVD• LAS VEGAS, NEVADA 89107 • FAX: (702) 256-6280 • TEL: (702) 256-4566
    Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 5 of 180
Page.2 of 3
        5. The names, phone numbers, addresses of any employees who spoke to
           our client after the fall as well as anyone who investigated the claim
           after the fall.
        6. Sweep sheets/logs (or proof of sweeps) on the date of the incident.
        7. Any receipts, invoices, bills, proof of payment or documents for repair
           to the area of the fall for 12 months before the fall to the date this letter
           is received.
        8. Any emails between any employee, manager or claims adjuster
           (including TPA administrators) regarding this claim.

      Demand is hereby made that you comply with your legal duty to preserve
any and all evidence relating to the above-captioned matter. In compliance with
your duty to preserve evidence, please ensure that ANY AND ALL VIDEO
surveillance tapes, maintenance records and sweep logs pertaining to the date in
question remain completely undisturbed. Additionally, demand is hereby made
that you preserve all documentary and physical evidence relating to past, present
and future inspections of the subject premises.

       We respectFully direct your attention to Nevada Revised Statute 199.220
(destroying evidence), which provides criminal penalties for failing to preserve evidence.
The statute provides in relevant part:

        "[e]very person who, ... with intent to delay or hinder the administration of
        the law or to prevent the production thereof at any time, in any court or
        before any officer, tribunal, judge or magistrate, shall willfully destroy,
        alter, erase, obliterate or conceal any book, paper, record, writing,
        instrument or thing shall be guilty of a gross misdemeanor." NRS
        199.220 (emphasis added).

        Furthermore, Nevada Revised Statute 47.250 provides that a court of law will
presume destroyed evidence would have been adverse if it had been preserved and
produced as required by law. (See NRS 47.250.) There are counterpart provisions of
Nevada law which provide that the adverse party's attorney shall not counsel or assist
his client to unlawfully alter, destroy or conceal a document or other material having
potential evidentiary value (See RPC 173). Additionally, Nevada law affords
numerous other remedies available to the injured party. (See, e.g., Stubli v. Big D.
lntern Trucks, 107 Nev. 309; Young v. Johnny Ribeiro Building, Inc, 787 P.2d 777;
Reingold v. Wet `n Wild Nevada, Inc, 944 P.2d 800). See also Fire Insurance Exchange
v. Zenith Radio Corp, wherein the Nevada Supreme Court relevantly stated:

        "[E]ven where an action has not been commenced and there is only a
        potential for litigation, the litigant is under a duty to preserve evidence
        which it knows or reasonably should know is relevant to the action."
        103 Nev. 648 (1987) (emphasis added).

      We trust you will ensure that the subiect surveillance tapes, maintenance
records and sweep logs remain undisturbed until we mav have the opportunity to
review them.



    BERNSTEIN & POISSON • 320 S. JONES BLVD• LAS VEGAS, NEVADA 89107 • FAX: (702) 256-6280 • TEL: (702) 256-4566
    Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 6 of 180
Page 3 of 3

       Please call our office at the above-referenced number, so that we may schedule a
mutually convenient time for review of the surveillance tapes, maintenance records and
sweep logs in question. We cannot stress how important is for you to preserve any and all
video evidence in this matter. Also, please send us the incident report related to this claim.

        Thank you in advance for your professional courtesy.

                                                             Sincerely,
                                                             BERNSTEIN & POISSON




JLT/j




    BERNSTEIN & POISSON • 320 S. JONES BLVD- LAS VEGAS, NEVADA 89107 • FAX: (702) 256-6280 • TEL: (702) 256-4566
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 7 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 8 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 9 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 10 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 11 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 12 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 13 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 14 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 15 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 16 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 17 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 18 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 19 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 20 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 21 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 22 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 23 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 24 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 25 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 26 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 27 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 28 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 29 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 30 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 31 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 32 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 33 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 34 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 35 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 36 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 37 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 38 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 39 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 40 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 41 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 42 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 43 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 44 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 45 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 46 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 47 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 48 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 49 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 50 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 51 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 52 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 53 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 54 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 55 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 56 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 57 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 58 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 59 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 60 of 180




             December 22, 2017

             VIA Electronic Mail
             Mr. Michael R. Doyen
             Munger, Tolles & Olson LLP
             350 South Grand Avenue, 50th Floor
             Los Angeles, CA 90071-3426
             Michael.Doyen@mto.com

             RE:        Las Vegas Shooting Litigation; Notice of Representation of Clients
                        to MGM Resorts International, Inc., Mandalay Corporation, and
                        All Related Entities

             Dear Mr. Doyen:

             Please be advised that the individuals listed in Exhibit A attached hereto are
             represented by The Law Offices of A. Craig Eiland, P.C. and Lee Murphy Law
             Firm. As counselors for the claimants listed in Exhibit A, we request that all
             future correspondence or communications be directed to our attention at the
             following address:

             A. Craig Eiland                                    James Lee
             The Law Offices of A. Craig Eiland, PC             Lee Murphy Law Firm
             1220 Colorado St., Suite 300                       2402 Dunlavy St., Suite 200
             Austin, TX 78701                                   Houston, TX 77006
             512.482.3260                                       713.275.6990
             713.513.5211 (e-fax)                               713.275.6991 (Fax)
             ceiland@eilandlaw.com                              JLee@LeeMurphyLaw.com

             Effective immediately MGM Resorts International, Inc., Mandalay
             Corporation, or any of their affiliated entities, should not contact our clients by
             mail (postal or electronic), phone, or otherwise. Thank you for your
             anticipated cooperation in this matter.


                                                        Sincerely yours,


                                                        A. Craig Eiland
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 61 of 180
          The Law Offices of A. Craig Eiland and Lee Murphy Law Firm
                    Notice of Representation - Exhibit A
                   No.   Client Name
                    1    Abrams, Andrea
                    2    Abrams, Daniel
                    3    Adkins, Joe
                    4    Agosta III, Joseph
                    5    Agosta, Cynthia
                    6    Aguirre, Lillian
                    7    Ahlers, Hannah
                    8    Albertini, Marco
                    9    Altamirano, Leanne
                   10    Alvarez, Alex
                   11    Andrade-Kwist, Trina
                   12    Arce, Brenda
                   13    Balas, Joseph l.
                   14    Balas, Kendal S.
                   15    Balas, Macey N.
                   16    Balas, Shannon
                   17    Bangma, Martin
                   18    Barnette, Carrie
                   19    Belmares, Annalise
                   20    Belmares, Meghan
                   21    Berney, Karen
                   22    Best, Daniel R
                   23    Bobb, Amanda
                   24    Bontempo, Nicole
                   25    Bui, John
                   26    Campbell, Jennifer L.
                   27    Campbell, Lynzee
                   28    Campbell, Patricia
                   29    Cannon, Leticia
                   30    Carrillo, Matthew
                   31    Carvalho, Elizabeth A.
                   32    Case, Vanessa
                   33    Cass, Carley
                   34    Caywood, Christopher
                   35    Caywood, Kasandra
                   36    Cesario, Keri
                   37    Christensen, Kristi
                   38    Christensen, Randall "Randy"
                   39    Cigarroa, Manuel
                   40    Cluff, Greg
                   41    Corbin, Barry D.
                   42    Corbin, Dawni L.
                   43    Craig, Tyler
                   44    Crane, Brenda
                   45    Cresta, Anthony M.
                   46    Crisp, Evelyn
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 62 of 180
          The Law Offices of A. Craig Eiland and Lee Murphy Law Firm
                    Notice of Representation - Exhibit A
                   No.   Client Name
                   47    Cuellar, Chanell
                   48    Cuellar, Juan
                   49    Currie, Marissa J.
                   50    David, Kyle
                   51    Dimitruk, Diana J.
                   52    DiRado-Moreno, Lisa
                   53    Donnelly, Sierra M.
                   54    Dubbs III, Duane
                   55    Duncan, Johanna L.
                   56    Duncan, Matthew P.
                   57    Elliott, Derrick
                   58    Elliott, Jillian
                   59    Ellis, Ali
                   60    Espinoza, Ernesto
                   61    Everett, Wendy
                   62    Fassinno, Charleen R
                   63    Feinberg, Evan
                   64    Feliciano, Rafael
                   65    Fields, Maryssa
                   66    Floen, Dave
                   67    Foltz, Marlana
                   68    Ford, Jason A.
                   69    Ford, Jessica M.
                   70    Foster, Mindy P.
                   71    Frost, Amanda
                   72    Gadd, Kevin
                   73    Gallegos, Stephanie
                   74    Garcia, Jesse
                   75    Garcia, Teresa
                   76    Gibson, Jennifer
                   77    Gilmore, Jimmy
                   78    Gonzales, Katherine L.
                   79    Gonzalez, Denise
                   80    Guerrero, Ashlie
                   81    Guerrero, Gabriel
                   82    Guerrero, Miguel
                   83    Guerrero, Trisha
                   84    Gurule, Jon C.
                   85    Gurule, Tammy M.
                   86    Guzman, Gabriela
                   87    Hansson, Michael
                   88    Hawkins, Melinda
                   89    Hefley, Elizabeth
                   90    Hefley, John
                   91    Henderson, Michael R.
                   92    Henry, Sheela L.
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 63 of 180
          The Law Offices of A. Craig Eiland and Lee Murphy Law Firm
                    Notice of Representation - Exhibit A
                   No.   Client Name
                    93   Hernandez, Fernando
                    94   Higgins, Eric
                    95   Hill, Taylor L.
                    96   Himes, Susan
                    97   Hines, Jeff
                    98   Hobbs, Kendall
                    99   Hoffrichter, Bradley
                   100   Hoffrichter, Bryan
                   101   Holden, Donna
                   102   Holden, Jeffrey R.
                   103   Holguin, Albert
                   104   Holguin, Lisa
                   105   Hughes, Britin C
                   106   Jacobus, Thomas S.
                   107   Jones, Billy
                   108   Katnich, Mirta
                   109   Kelly, Alaina
                   110   Kelly, Debra
                   111   Kelly, William M
                   112   Kenoyer, Rebecca A.
                   113   Kent, Brenda
                   114   Knudson, Kash
                   115   Kopp, Anna
                   116   Kopp, Kassandra
                   117   Krieghoff, Anne B.
                   118   LaCarrubba, Marissa
                   119   Lagos, Miguel
                   120   Learn, Susan
                   121   Leyn, Judith
                   122   Liewsvwanphong, Linda
                   123   Liewsvwanphong, Pridee J. "John"
                   124   Ljubic, Michael "Mike"
                   125   Ljubic, Michelle
                   126   Luna, Leticia
                   127   Manis, Gregory L.
                   128   Manis, Laurie L.
                   129   Marquez, Teresa
                   130   Mata, Jesus
                   131   Mayes, Holly L.
                   132   Mayo, Courtney N.
                   133   McClellan, Denise
                   134   McKinley, Carmen
                   135   McNeil, Elizabeth
                   136   Medina, Johnathan
                   137   Meredith, Megan S.
                   138   Meyer, Austin
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 64 of 180
          The Law Offices of A. Craig Eiland and Lee Murphy Law Firm
                    Notice of Representation - Exhibit A
                   No.   Client Name
                   139   Moreno, Elizabeth
                   140   Moreno, Steve A
                   141   Mozda, Roger
                   142   Mulcahy, Kylie D.
                   143   Murray, Sharmen
                   144   Musgrave, Riley
                   145   Nash, Krystal K.
                   146   Newton, Roberta B.
                   147   Nicassio, Frank
                   148   Nicassio, Grace
                   149   Nugent, Jeanette
                   150   Nunez, Ana
                   151   Nunez, Luis
                   152   Ogazon, Michael
                   153   Okray, Lindsay
                   154   Olive, Alicia M.
                   155   Paiz, Daniel
                   156   Paiz, Leslie
                   157   Panno, Haley
                   158   Paredes-Figueroa, Neptali
                   159   Pelz, James
                   160   Puglia, Laura A.
                   161   Quiroz, Kendall
                   162   Ramos, Erica
                   163   Rapio, Oscar
                   164   Rash, Carissa
                   165   Rash, Cody
                   166   Raybuck, Lawrence
                   167   Rench, Amber
                   168   Rendon, Stanley
                   169   Requejo, Jasara
                   170   Rivera, Heather
                   171   Rivera, Raymond A.
                   172   Robertson, Michael
                   173   Robinson, Cameron
                   174   Robinson, Timothy
                   175   Rocha, Bernadette
                   176   Romero, Claudia
                   177   Salas, Justine
                   178   Salas, Victoria
                   179   Salmon, Harry
                   180   Salmon, Kitty
                   181   Sambrano, Amanda
                   182   Sambrano, Janae
                   183   Sambrano, Jeffery
                   184   Sambrano, Michael
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 65 of 180
          The Law Offices of A. Craig Eiland and Lee Murphy Law Firm
                    Notice of Representation - Exhibit A
                   No.   Client Name
                   185   Sambrano, Stephan
                   186   Scharmack, Irene
                   187   Schavers, Eugene
                   188   Schmitz, Kim
                   189   Schubert, Nicole
                   190   Schwanbeck, Brett
                   191   Seeger, Janet
                   192   Segal, Magee R.
                   193   Sheehe, Alison
                   194   Sheppard, Rachel
                   195   Simmons, Justin E.
                   196   Skoff, Jennifer
                   197   Smith, Eden
                   198   Solis, Armando
                   199   Spencer, Michelle E
                   200   Speraw, Jerry J.
                   201   Stewart, Steve
                   202   Taylor, Derrick D
                   203   Taylor, Shauntay
                   204   Tillema, Evan
                   205   Tillema, Lindsay
                   206   Tiscareno, Sarah
                   207   Tomlin, Todd
                   208   Trask, Rhonda
                   209   Trujillo, Hamida
                   210   Uriarte, Jose
                   211   Uriarte, Ligia
                   212   Urrizaga, Deborah
                   213   VanDyke, Cindy
                   214   Villalba, Sandra
                   215   Virus, Morgan B.
                   216   Walz, Stella
                   217   Wechsler, Amanda
                   218   Weinreich, Wanda
                   219   Welch, Wanda
                   220   West, Serena
                   221   Wetzel, Christopher
                   222   White, Autumn C.
                   223   Williamson, James
                   224   Wolfe, Neesha
                   225   Wright, Jade
                   226   Zaluske, Erik
                   227   Zarate, Laura
                   228   Zeeman, Shannon
                   229   Zeeman, Troy O
                   230   Zotea, Sharla
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 66 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 67 of 180
  Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 68 of 180



    EGLETV0PRINCE
                                      September 20, 2018


CSC Corp
2215 Renaissance Dr.
Las Vegas, NV 89119

 Re:        Our Client:    Imari Ausbie
            Our Case No.: 249469
            Date of Loss:  October l, 2017

Dear Sir or Madam:

Please be advised that this firm has been retained to represent the interests of Imari Ausbie for
injuries sustained from the Mandalay Bay, 1 October shooting.

It is our understanding that our client is or was employed by your company at the time of this
incident. At this time, we request that you complete the attached form, and return to us as soon
as possible. Please return all correspondence and documents to my attention at:

                                      400 South 7t ' Street
                                         Fourth Floor
                                     Las Vegas, NV 89101

In addition to the Wage Loss Verification Form, please find our client's signed authorization
permitting the release of the requested information. Should you have any questions, please do not
hesitate to call my assistant, Shannon at (702) 450-5400. Thank you in advance for you anticipated
cooperation.


                                                     Sincerely,




                                                                                   stant to


RMA:sj




                4th Floor, 400 South 7th Street, Las Vegas, Nevada 89101
                (702) 450-5400 Fax (702) 450-5451 www.egletlaw.com
                                 Tax I.D. # XX-XXXXXXX
      Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 69 of 180


                              EMPLOYMENT VERIFICATION



1.     EMPLOYEE: Imari Ausbie


2.     SOCIAL SECURITY NO.: XXX-XX-XXXX


3.     DATE OF ACCIDENT: October 1, 2017


4.     DATES OF EMPLOYMENT: from:                                     to:


5.     POSITION AND DUTIES:


6.     NUMBER OF HOURS WORKED per week (including overtime) prior to accident:




7.     RATE OF PAY including average tips, commissions & bonuses prior to accident:
                                     $                per (hour, day, week, etc.)


8.     TIME LOST due to accident (indicate dates and hours absent):




9.     WORK LIMITATIONS of employee after return to work:




10.    EMPLOYEE PERMANENTLY REPLACED because of absence: Yes                          No



(COMPANY STAMP)                                 Date:

                                                Company:

                                                Signed: _

                                                 Title:
          Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 70 of 180




      EGLET~PRINCE
                                                   4'h Floor, 400 South 7`I' Street
                                                     Las Vegas, Nevada 89101

                                                    Telephone: (702) 450-5400
                                                    Facsimile: (702) 450-5451

                                                 RECORDS AUTHORIZATION '

                                                TO WHOM IT MAY CONCERN:

The.Undersigned, ~.r'1'tio~ r l              l't/Q61 e                   hereby authorizes and directs; all.do'ctors, chiropractors,
hvspitals, elinics, physical, therapy centers, employers, governmcnt agencies and aU other persons or entities to make avail'iible, to
EGLET ;PK[NCE; its; assigns;,or, representatives; for ezaniination and7or c,opying; All records, including liilling, relating to the
                                                                                                                                            r--...,...;.~;
                                                                                                                                                         -•-,
                                                                                                                                                          .,
These records include, but are not limited to, copies of diagnoses, physicians notes/orders, records of treatment, reports, charts,
police reports, photographs, films, :K-rays, MRi's, employment records, personnel files, documents reflecting leaves; absences,
terminations or other disciplinary actions and payroll records.

These records are to be used for the evaluation and possible pursuit of a claim for the undersigned. This Authorization is to remain
valid until the conclusion of the aforementioned claim.

I understand and acknowledge that information disclosed pursuant to this authorization may be subject to re-disclosure by the
recipient, EGLET PRINCE, and may no longer be protected by the Health Information Privacy and Accountability Act(HIPAA).

I further fully understand my right to revoke this Authorization, in writing, except to the extent that,aetion has.been taken in reliance
upon this Authorization.

A photocopy of this Authorization shall be valid.

I3y presentation of this Authorization, all previous Authorizations are revoked.

T.his authorization expires on

Treatment and payment may not be conditioned on obtaining this autl.i rization.
                                                                                    ~y~'
                                                                       X                     ~

                                                                                 Date           'i 2v ~
State of Nevada )
County of Clark )

~Pbs'cri~ d sworn to before me
                                                                                             Al:ADO
                                                                                  PATRICIAREGALADO
                                                                                  =
                                                                                            UBLIC
  o;t a        Iic                                                           ~, _
                                                                                ~           E~ADA
t         ommission expires:
                                                                              C~                            ires:.10•23-2020
                                                                                                            OA•8421•1




                                                                                       ,     . '•in,:. ~
                                                                                      f~ I    '•i+ . .

                                                                                             . : ~;: ~• •
      Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 71 of 180



              K                                                      Patrick J. McGroder Ill
                                                                            Attorney
Gal            Ken                                                       Direct: (602) 530-8181
                                                                         Email: pjm@gknet.com


                                                  April 13, 2018


  Via US Mail
  Mr. Michael R. Doyen
  Munger, Tolles & Olson, LLP
  350 South Grand Avenue, 50th Floor
  Los Angeles, California 90071-3426

             RE:       Las Vegas Shooting Litigation: Notice of Representation of
                       Clients to MGM Resorts International, Inc., Mandalay
                       Corporation and All Related Entities

  Dear Mr. Doyen:

        Please be advised that Patrick J. McGroder III and Patrick J. McGroder IV of
  Gallagher & Kennedy represents Jovanna and Frank Calzadillas with regard to the above.
  As lawyers for the claimants, we request that all future correspondence and/or
  communications be directed to our attention at the following address:

                          Patrick J. McGroder III
                          Patrick J. McGroder IV
                          Gallagher & Kennedy
                          2575 E. Camelback Road
                          Phoenix, Arizona 85016
                          Ph: 602-530-8181
                          Fax: 602-530-8500
                          pjm@gknet.com
                          patrick.mcgroderiv@gknet.com

            Thank you for your anticipated cooperation in this matter.




  PJM/daf
  6559676



                   k        hoenix,   zona 8 01   225   P:                                        WWW Q   com
                          Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 72 of 180
                                                                                           •
                                                      CAT,LAPIAN                    (.‘L     LA
                                                            California's Premier Litigation Firmsm

DANIEL J. CALLAHAN
STEPHEN E. BLAINE           April 12, 2018
MICHAEL J. SACHS
EDWARD SUSOLIK
BRIAN J. MCCORMACK
JAVIER H. VAN OORDT
                            VIA EMAIL
DAVID J. DARNELL            Michael R. Doyen
PETER S. BAUMAN
                            Munger, Tolles & Olson, LLP
JASON CASERO                350 S. Grand Ave., 50th Fl.
RICHARD T. COLLINS
RAPHAEL CUNG                Los Angeles, CA 90071
DAMON D. EISENBREY
SALEEM K ERAKAT
                            michael.doyen@mto.com
DAVID E. HAYEN
LAURA M. MORRIS
SCOTT D. NELSON                     RE:       Las Vegas Shooting Litigation
DANIEL RASHTIAN
JAMES R. ROUSE                                Notice of Represeriitation of Clients to MGM Resorts Internation2A,
JAMES M. SABOVICH
SARAH C. SERPA
                                              Inc., Mandalay Corporation, and All Related Entities
KAMRAN SALOUR
STEPHANIE A. SPERBER
JILL A. THOMAS              Dear Mr. Doyen:
JOHN D. VAN ACKEREN
RYAN J. WILLIAMS
SHARON T. YUEN
                                   Please be advised that the following individuals are represented by Callahan &
OF COUNSEL                  Blaine, APLC:
SCOTT ABERNETHY
COLDREN LAW OFFICES
SHELLEY M. LIBERTO
MATTHEW SYKEN                                                              Larissa Coburn
FIRM ADMINISTRATOR
                                                                           Ellenor Gargano
LAURALI M. KOBAL, CLM                                                       Michell Goble
OUR FILE NUMBER:

3872-02                           As counselors for the claimants, we request that all future correspondence or
                            communications be directed to our attention at the following address:

                                                                          Sarah C. Serpa
                                                                     Callahan & Blaine, APLC
                                                                    3 Hutton Centre Dr., 9th Fl.
    Member of the                                                      Santa Ana, CA 92707
  irdematioro Law Finns

                                    Effective immediately, MGM Resorts International, Inc., Mandalay Corporation,
                            or any of their affiliated entities should not contact our clients by mail (postal or
                            electronic), phone, or otherwise.

                                     Thank you for your anticipated cooperation in this matter.

                                                                                           Very truly yours,



                                                                                           Sarah C. Serpa

                            SCS/kk




                              3 Hutton Centre Drive   Ninth Floor Santa Ana, CA 92707 (714) 241-4444 Fax (714) 241-4445 www.callahan-law.com
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 73 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 74 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 75 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 76 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 77 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 78 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 79 of 180
   Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 80 of 180

GREGORY 1. OWEN*
                             OWEN, PATTERSON & OWEN LLP
RICHARD A. PATTERSON*
                                            Attoe
                                                rn ys at Law                         Tel.: (661) 799-3899
                                                                                     Fax (661) 799-2774
SUSANA. OWEN*                    23822 West Valencia Boulevard, Suite 303
TAMIKOB. HERRON                                                                        wwW.opolaw.com
J. CODY PATTERSON                      Valencia~ California 91355                info@owenpatterson.com
DAVIDTORRES-SIEGRIST**


* PROFESSIONAL CORPORATION
~*oE COUNSEI.




                                          November 22, 2017


VIA USPS CERTIFIED MAIL
RETURN RECEIPT REQUESTED
Mandalay Corporation
2215-B Renaissance Drive
Las Vegas, Nevada 89119

            Re: Our Clients: Amanda Davis, Travis Phippen, Nathan Phippen,
                              Cherish McGuire, Jack Pinkston, Jaeger Woodsen, Charles
                             Mayfield, Victoria Blackbird, Shawn McKay, Tara Reyes,
                              Stacey Brown-Fusano, Kendall Dusenberry, Shawn Scarlett,
                              Shaylenne Scarlett, Sarah Scarlett, Savannah Thomas,
                              Gabrielle Thomas, Russel Bleck, Brian Mallette,
                              Gilbert Segovia, Alicia Segovia, Derek Miller, Troy Springer,
                              Shannon Springer, Kiersten Harling, Simon Harling,
                              Frank Sena, Steven Flores, Julie Dove, Thomas Durell,
                              Renee Salazar, Selso Salazar, Marie Tautrim, Jeremy Viger,
                              Amy Viger, Brian O'Leary, Carrie O'Leary,
                              Rebekah Scheussler, Michael Tautrim, Breanna Skagen,
                              Patty Cope, Peter Violas, Jacob Ratliff, Mylika Pope,
                              Rob Jones, Misty Jones, Kari Carlstrom, Dominic Rabanal,
                              Ilene Scandlyn, Casey Scandlyn, Steve Gomez,
                              Julie Gomez, Mike Greenfield, Ruben Talamantez,
                              Patrick Hobbs, Gloria Aguirre, Calia Sanford, Mike Rogozik,
                              Monica Rogozik, Rebecca Wilken, Jamie Lavery,
                              Sophia Lima, Gary Aase, David Aase, Crystal Salazar,
                              Wendy Heirshberg, Steven Heirshberg, Brooke Laney,
                              Robert Bradshaw, Chris Powell, Michelle Powell,
                              Cindy Bradshaw, Jessi Presten, Amy Bergin,
                              Diana De La Maza, Vincent Sager, Lee Skolnick,
                              Kortney Spencer, and Ethan Sanchez

Dear Sir/Madam:

        This office represents the above mentioned clients for injuries and damages
sustained as a result of the incident on October 1, 2017 at the Route 91 Harvest
Festival. Please be advised that a claim for damages is hereby being made on our
clients' behalf.
  Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 81 of 180
November 22, 2017
Page 2

      Please direct all further communications to this office. Please refrain from
contacting our clients, directly or indirectly, in any manner whatsoever.

      Thank you for your anticipated cooperation and courtesy in this matter.

                                         Very truly yours,

                                         OWEN, PATTE ON & OWEN, LLP


                                              1~-/(
                                         GREGORY J. OWEN, ESQ.
                                         RICHARD A. PATTERSON, ESQ.
                                         SUSAN A. OWEN, ESQ.
    Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 82 of 180

                              OWEN, PATTERSON & OWEN LLP
GREGORY J. OwEN*                .                                                      Tel.: (661) 799-3899
                                               Attorneys at Law
RICHARD A. PATTERSON M                                                                 Fax (661) 799-2774
SUSANA. OwEN*                       23822 West Valencia Boulevard, Suite 303
TAMIKO B. HERRON                                                                         www.opolaw.com
J. CODY PATTERSON                         Valencia+ California 91355               info@owenpatterson.com
DAV ID TORRES-S IEGRIST* •

' PROFESSIONAI. CORPORATION
~*OFCOUNSEL




                                             November 22, 2017


VIA USPS CERTIFIED MAIL
RETURN RECEIPT REQUESTED
MGM Grand Hotel, LLC
2215-B Renaissance Drive
Las Vegas, Nevada 89119

              Re: Our Clients: Amanda Davis, Travis Phippen, Nathan Phippen,
                                Cherish McGuire, Jack Pinkston, Jaeger Woodsen, Charles
                               Mayfield, Victoria Blackbird, Shawn McKay, Tara Reyes,
                               Stacey Brown-Fusano, Kendall Dusenberry, Shawn Scarlett,
                                Shaylenne Scarlett, Sarah Scarlett, Savannah Thomas,
                                Gabrielle Thomas, Russel Bleck, Brian Mallette,
                                Gilbert Segovia, Alicia Segovia, Derek Miller, Troy Springer,
                                Shannon Springer, Kiersten Harling, Simon Harling,
                                Frank Sena, Steven Flores, Julie Dove, Thomas Durell,
                                Renee Salazar, Selso Salazar, Marie Tautrim, Jeremy Viger,
                                Amy Viger, Brian O'Leary, Carrie O'Leary,
                                Rebekah Scheussler, Michael Tautrim, Breanna Skagen,
                                Patty Cope, Peter Violas, Jacob Ratliff, Mylika Pope,
                                Rob Jones, Misty Jones, Kari Carlstrom, Dominic Rabanal,
                                Ilene Scandlyn, Casey Scandlyn, Steve Gomez,
                                Julie Gomez, Mike Greenfield, Ruben Talamantez,
                                Patrick Hobbs, Gloria Aguirre, Calia Sanford, Mike Rogozik,
                                Monica Rogozik, Rebecca Wilken, Jamie Lavery,
                                Sophia Lima, Gary Aase, David Aase, Crystal Salazar,
                                Wendy Heirshberg, Steven Heirshberg, Brooke Laney,
                                Robert Bradshaw, Chris Powell, Michelle Powell,
                                Cindy Bradshaw, Jessi Presten, Amy Bergin,
                                Diana De La Maza, Vincent Sager, Lee Skolnick,
                                Kortney Spencer, and Ethan Sanchez

Dear Sir/Madam:

        This office represents the above mentioned clients for injuries and damages
sustained as a result of the incident on October 1, 2017 at the Route 91 Harvest
Festival. Please be advised that a claim for damages is hereby being made on our
clients' behalf.
  Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 83 of 180
November 22, 2017
Page 2

      Please direct all further communications to this office. Please refrain from
contacting our clients, directly or indirectly, in any manner whatsoever.

      Thank you for your anticipated cooperation and courtesy in this matter.

                                         Very truly yours,

                                         OWEN, PATTERSON & OWEN, LLP



                                         GREGORY J. OWEN, ESQ.
                                         RICHARD A. PATTERSON, ESQ.
                                         SUSAN A. OWEN, ESQ.
    Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 84 of 180

                             OWEN, PATTERSON & OWEN LLP
GREGORY 1. OWENy                                                                     Tel.: (661) 799-3899
RICHARDA. PATT'ERSON *
                                            Attorneys at Law                         Fax: (661) 799-2774
SUSAN A. OWEN•                   23822 West Valencia Boulevard, Suite 303
TAMIKOB. HERRON
J. CODY PATTERSON
                                       Valencia, California 91355                      N'WW'opolaw.com
                                                                                 info@Owenpatterson.com
DAVID TORRES-SIEGRIST*w

" PROFESSIONAL CORPORATION
""OF COUNSEI,




                                          November 22, 2017


VIA USPS CERTIFIED MAIL,
RETURN RECEIPT REQUESTED
MGM Resorts International Operations, Inc.
2215-B Renaissance Drive
Las Vegas, Nevada 89119

            Re: Our Clients: Amanda Davis, Travis Phippen, Nathan Phippen,
                              Cherish McGuire, Jack Pinkston, Jaeger Woodsen, Charles
                             Mayfield, Victoria Blackbird, Shawn McKay, Tara Reyes,
                              Stacey Brown-Fusano, Kendall Dusenberry, Shawn Scarlett,
                              Shaylenne Scarlett, Sarah Scarlett, Savannah Thomas,
                              Gabrielle Thomas, Russel Bleck, Brian Mallette,
                              Gilbert Segovia, Alicia Segovia, Derek Miller, Troy Springer,
                              Shannon Springer, Kiersten Harling, Simon Harling,
                              Frank Sena, Steven Flores, Julie Dove, Thomas Durell,
                              Renee Salazar, Selso Salazar, Marie Tautrim, Jeremy Viger,
                              Amy Viger, Brian O'Leary, Carrie O'Leary,
                              Rebekah Scheussler, Michael Tautrim, Breanna Skagen,
                              Patty Cope, Peter Violas, Jacob Ratliff, Mylika Pope,
                              Rob Jones, Misty Jones, Kari Carlstrom, Dominic Rabanal,
                              Ilene Scandlyn, Casey Scandlyn, Steve Gomez,
                              Julie Gomez, Mike Greenfield, Ruben Talamantez,
                              Patrick Hobbs, Gloria Aguirre, Calia Sanford, Mike Rogozik,
                              Monica Rogozik, Rebecca Wilken, Jamie Lavery,
                              Sophia Lima, Gary Aase, David Aase, Crystal Salazar,
                              Wendy Heirshberg, Steven Heirshberg, Brooke Laney,
                              Robert Bradshaw, Chris Powell, Michelle Powell,
                              Cindy Bradshaw, Jessi Presten, Amy Bergin,
                              Diana De La Maza, Vincent Sager, Lee Skolnick,
                              Kortney Spencer, and Ethan Sanchez

Dear Sir/Madam:

        This office represents the above mentioned clients for injuries and damages
sustained as a result of the incident on October 1, 2017 at the Route 91 Harvest
Festival. Please be advised that a claim for damages is hereby being made on our
clients' behalf.
  Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 85 of 180
November 22, 2017
Page 2

      Please direct all further communications to this office. Please refrain from
contacting our clients, directly or indirectly, in any manner whatsoever.

      Thank you for your anticipated cooperation and courtesy in this matter.

                                         Very truly yours,

                                         OWEN, PA T SON & OWEN, LLP



                                         GREGORY J. OWEN, ESQ.
                                         RICHARD A. PATTERSON, ESQ.
                                         SUSAN A. OWEN, ESQ.
           Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 86 of 180

NURENBERG o PARIS
       NURENBERG PARIS HELLER & McCARTHY
           A Legal Professional Association


     Jordan D. Lebovitz, Esq.
     (216)694-5257
     jordanlebovitz@nphm.com



                                                               March 8, 2018


      SENT VIA CERTIFIED
      AND REGULAR U.S. MAIL

      MGM Resorts International
      c\o CSC Services of Nevada, Inc.
      2215-B Renaissance Drive
      Las Vegas, NV 89119

               RE:        My Client:            Phillip James Cody Demasseo
                          Date of Injury:       October 1, 2017
                          Location of Incident: Mandalay Bay, Las Vegas, NV
                          Your Client:          MGM Resorts International
                          My File No.:          80734

      Dear Sir/Madam:

             Please be advised that this office has been retained to represent Phillip James Cody
      Demasseo for personal injuries sustained as the result of the incident which occurred on October
      1, 2017.

               Kindly contact me upon receipt of this letter.

                                                                Verv trrnlv vnrnrc




      JDL/ep




                                                                                                                  N■
600 Superior Ave E ■ Suite 1200 ■ Clevelond, Ohio 44114 ■ T. 216-621-2300 ! 800-562-7438 ■ F. 216-771-2242 ■ www.NPHM.com ❑ P
                                                                                                                     •~-~,-
        Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 87 of 180

I®TUREI®TBERG r- FARIS
         NURENBERG PARIS HELLER & McCARTHY -
                    Prri•ass:c::a! Asar.taY:n :

       Jordan D. Lebovitz, Esq.
       (216) 694-5257
       jordaniebovitz@nphm.com
                                                                    October 19, 2017

       SENT VIA CERTIFIED
       AND REGULAR U.S. MAIL

       MGM Resorts International
       c\o CSC Services ofNevada, Inc.
       2215-B Renaissance Drive
       Las Vegas, NV 89119

               RE:        My Client:            Lee Dorchak
                          Date of Injury:       October 1, 2017
                          Location of Incident: Mandalay Bay, Las Vegas, NV
                          Your Client:          MGM Resorts International

                                                  NOTICE TO PRESERVE EVIDENCE

       Dear Sir/Madam:

               I write to inform you that the Lee Dorchak has retained this law firm to represent him as a
       result of the shooting that took place near Mandalay Bay in Las Vegas, Nevada on October 1,
       2017/

               You are hereby placed on notice pursuant to NRS 47:250 to preserve all evidence
       related to the above-captioned accident. This evidence includes but is not limited to
       preservation of the following:

               1. Any and all photographs, video, computer generated media, surveillance video or
      other recordings of the interior and exterior of Mandalay Bay property involved in this shooting,
      the specific hotel room of Stephen Paddock, the occurrence, the freight elevators at or near the
      site of the occurrence.

               2. Any and all weapons, guns and recovered ammunition involved in this shooting.

             3. Any and all material evidence recovered from the room(s) occupied by Stephen
       Paddock at Mandalay Bay on October 1, 2017.

               4. Any and all cell phone records and billing statements for any director, employee or
       security personnel on duty at Mandalay Bay for the 24 hour period before and immediately afer
       the shooting.



                                                                                                                             N■
600 Superior Ave E ■ Suite 1200 ■ Cleveland, Ohio 44114 ■ T. 216-621-2300 / 800-562-7438 ■ F. 216-771-2242 ■ www.NPHM.corn
                                                                                                                             EIP
                                                                                                                              ...z~.~.
 Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 88 of 180




October 19, 2017
Page 2


        5. Guest records and accounting records for any reservations made by Stephen Paddock
at any MGM Resorts International property in Las Vegas, Nevada for a period of 12 months prior
to the shooting.

       6. The entire personnel file of any security guard employed by Mandalay Bay, MGM
Resorts International or outside contractors that were on duty on the day involved in this
shooting, and within 72 hours prior to said shooting.

        7. Complete training documents related to any security guards and hotel personnel
employed by Mandalay Bay, MGM Resorts International or outside contractors that were on duty
on the day involved in this shooting, and within 72 hours of said shooting.

       8. Any e-mails, electronic messages, letters, memos, or other documents concerning this
shooting.

        9. Any and all computer, electronic, or e-mail messages created in the first forty eight
hours immediately after the incident, by and between the defendant and any agents or third
parties relating to the facts, circumstances, or actual investigation of the incident as well as any
computer messages which relate to this particular incident, whether generated or received.

       10. Complete records of all activity and winnings of Stephen Paddock at any MGM
Resort International property at any time in the past 3 years.

       11. All logs of activity (both in paper and electronic formats) on computer systenis and
networks that have or may have been used to process or store electronic data containing
information about or related to winnings earned by Stephen Paddock.

         12. Courts have made it clear that all information available on electronic storage media is
discoverable, whether readily readable ("active") or "deleted" but recoverable.. See, e.g., Santiago
v. Miles, 121 F.R.D. 636, 640 (W.D.N.Y. 1988; a request for "raw information in computer
 banks" was proper and obtainable under the discovery rules); Gates Rubber Co. v. Bando
 Chemical Indus., Ltd., 167 F.R.D. 90, 112 (D. Colo. 1996; mirror-image copy of everything on a
 hard drive "the method which would yield the most complete and accurate results," chastising a
 party's expert for failing to do so); and Northwest Airlines, Inc. v. Teamsters Local 2000, 163
.L.R.R.M. (BNA) 2460, (USDC Minn. 1999); court ordered image- copying by Northwest's
 expert of home computer hard drives of employees suspected of orchestrating an illegal "sick-
 out" on the Internet).

       Accordingly, electronic data and storage media that may be subject to our discovery
requests and that your client(s) are obligated to maintain and not alter or destroy, include but are
not limited to the following:
 Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 89 of 180




October 19, 2017
Page 3


       Introduction: description of files and file types sought

               a. All digital or analog electronic files, including "deleted" files and file
               fragments, stored in machine-readable format on magnetic, optical or other
               storage media, including the hard drives or fioppy disks used by your computers
               and their backup.media (e.g., other hard drives, backup tapes, floppy disks,
               DVD's, Jaz cartridges, CD-ROMs, etc.) or otherwise, whether such files have
               been reduced to paper printouts or not. More specifically, you are to preserve all
               of your e-mails, both sent and received, whether internally or externally; all word-
               processed files, including drafts and revisions; all spreadsheets, including drafts
               and revisions; all databases; all CAD (computer-aided design) files, including
               drafts and revisions; all presentation data or slide shows produced by presentation
               software (such as Microsoft PowerPoint); all graphs, charts and other data
               produced by project management software (such as Microsoft Project); all data
               generated by calendaring, task management and personal information
               management (PIM) software (such as Microsoft Outlook or Lotus Notes); all data
               created with the use of personal data assistants (PDAs), such as Blackberry, I-Pad,
               HP Jornada, Cassiopeia or other Windows CE-based or Pocket PC devices; all
               data created with the use of document management software; all data created with
               the use of paper and electronic mail logging and routing software; all Internet and
               Web-browser-generated history files, caches and "cookies" files generated at the
               workstation of each employee and/or agent in your employ and on any and all
               backup storage media; and any and all other files generated by users through the
               use of computers and/or telecommunications, including but not limited to voice
               mail. Further, you are to preserve any log or logs of network use by employees or
               otherwise, whether kept in paper or electronic form, and to preserve all copies of
               your backup tapes and the software necessary to reconstruct the data on those
               tapes, so that there can be made a complete, bit-by-bit "mirror" evidentiary image
               copy of the storage media of each and every personal computer (and/or
               workstation) and network server in your control and custody, as well as image
               copies of all hard drives retained by you and no longer in service, but in use at any
               time from one (1) month prior to the accident to the present.

        You are also not to pack, compress, purge or otherwise dispose of files and parts of files
unless a true and correct copy of such files is made.

        You are also to preserve and not destroy all passwords, decryption procedures (including,
if necessary, the software to decrypt the files); network access codes, ID names, manuals,
tutorials, written instructions, decompression or reconstruction software, and any and all other
information and things necessary to access, view and (if necessary) reconstruct the electronic data
we will request through discovery.
 Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 90 of 180




October 19, 2017
Page 4

               b. Business Records: All documents and information about documents
               containing backup and/or archive policy and/or procedure, document retention
               policy, names of backup and/or archive software, names and addresses of any
               offsite storage provider. .

               c. Online Data Storage: With regard to online storage, back-up, and/or direct
               access storage devices attached to your mainframe computers and/or
               minicomputers: they are not to modify or delete any electronic data files,
               "deleted" files and file fragments existing at the time of this letter's delivery,
               which meet the definitions set forth in this letter, unless a true and correct copy of
               each such electronic data file has been made and steps have been taken to assure
               that such a copy will be preserved and accessible for purposes of this litigation.

               d. Offline Data Storage, Backups and Archives, Floppy Diskettes, Hard Disks,
               Tapes and Other Removable Electronic Media: With regard to all electronic
               media used for offline storage, including magnetic tapes and cartridges and other
               media that, at the time of this letter's delivery, contained any electronic data
               meeting the criteria listed above: You are to.stop any activity that may result in the
               loss of such electronic data, including rotation, destruction, overwriting and/or
               erasure of such media in whole or in part. This request is intended to cover all
               removable electronic media used for data storage in connection with their
               computer systems, including magnetic tapes and cartridges, magneto-optical
               disks, floppy diskettes and all other media, whether used with personal computers,
               minicomputers or mainframes or other computers, and whether computer systems.

       13. All word processing files, including prior drafts, "deleted" files and file fragments,
containing information about or related to security, safety and safety policies.

        14. Replacement of Data Storage Devices: You or your agents are not to dispose of any
electronic data storage devices and/or media that may be replaced due to failure and/or upgrade
and/or other reasons that may contain electronic data meeting the criteria listed above.

         15. Fixed Drives on Stand-Alone Personal Computers and Network Workstations: With
regard to electronic data meeting the criteria listed above, which existed on fixed drives attached
to stand -alone microcomputers and/or network workstations at the time of this letter's delivery:
You are not to alter or erase such electronic data, and not to perform other procedures (such as
data compression and disk defragmentation or optimization routines) that may impact such data,
unless a true and correct copy has been made of such active files and of completely restored
versions of such deleted electronic files and file fragments, copies have been made of all
directory listings (including hidden files) for all directories and subdirectories containing such
files, and arrangements have been made to preserve copies during the pendency of this litigation.
 Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 91 of 180




October 19, 2017
Page 5


         16. Programs and Utilities: You are to preserve copies of all application programs and
utilities, which may be used to process electronic data covered by this letter.

       17. Log of System Modifications: You are to maintain an activity log to document
modifications made to any electronic data processing system that may affect the system's
capability to process any electronic data meeting the criteria listed above, regardless of whether
such modifications were made by employees, contractors, vendors and/or any other third parties.

       18. Personal Computers Used by Your Employees and/or Their Secretaries and
Assistants: The following steps should immediately be taken in regard to all personal computers
used by your employees and/or their secretaries and assistants:

               a. As to fixed drives attached to such computers: (I) a true and correct copy is to
               be made of all electronic data on such fixed drives relating to this matter,
               including all active files and completely restored versions of all deleted electronic
               files and file fragments; (ii) full directory listings (including hidden files) for all
               directories and subdirectories (including hidden directories) on such fixed drives
               should be written; and (iii) such copies and listings are to be preserved until this
               matter reaches its final resolution.

               b. All floppy diskettes, magnetic tapes and cartridges, and other media used in
               connection with such computers prior to the date of delivery of this letter
               containing any electronic data relating to this matter are to be collected and put
               into storage for the duration of this lawsuit.

        19. Evidence Created Subsequent to This Letter: With regard to electronic data created
subsequent to the date of delivery of this letter, relevant evidence is not be destroyed and you are
to take whatever steps are appropriate to avoid destruction of evidence.


        In order to assure that your obligation to preserve documents and things is met, please
immediately forward a copy of this letter to all persons and entities with custodial responsibility.
for the items referred to in this letter, to specifically include third parties and vendors.

        You are required to preserve all evidence related to the above-captioned accident in the
precise condition that it was immediately after the injury. If you do not do so for a period of time
sufficient to permit our inspection and our experts' inspection and investigation of this accident,
a presumption that the evidence was changed, altered, or spoiled may arise and be used against
you in a court of law.
 Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 92 of 180




October 19, 2017
Page 6


        If you have any questions, please call me. I thank you in advance for your prompt and
kind attention to this matter.




JDL/tdb




                                                                                                N■
                                                                                                ~--;P
                                                                                                 .®-
    Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 93 of 180

                                                                                101 California Street, Suite 1225
BROWNS           GEORGE Fi~SS «P
los Angeles•New York•San Francisco
                                                                                San Francisco, California 94111
                                                                             T (415) 391-7100 F (415) 391-7198

                                                                                                Kevin F. Rooney
                                                                                     Direct Dial:(415) 268-9802
                                                                                          krooney@bg~rm.com

                                                                                                File No. 7697-001



                                         December 15, 2017



Via E-Mail and U.S. Mail

Michael Doyen
Munger, Tolles &Olson LLP
350 South Grand Avenue
Los Angeles, CA 90071
E-Mail: michael.doyen@mto.com

           Re:   Vincent Etcheber /Estate of Stacee Etcheber

Dear Michael:

        Please be advised that our office has been retained to represent the Estate of Stacee
Etcheber and her surviving husband, Vincent Etcheber. Mrs. Etcheber was shot and killed on
October 1, 2017 while attending the Route 91 Harvest Festival ("Festival") by a gunman on the
32°d floor of the Mandalay Bay Resort and Casino, which is owned by MGM Resorts
International("MGM"). I understand that you represent MGM. I further understand that you
have been in contact with counsel representing other victims that attended the Festival.
Although we have not yet filed suit concerning these events, please include my partner, Andrew
August, and me in all future correspondence with plaintiffs' counsel concerning this matter. My
email address is above and Andrew's is aaugust(a~b~rfirm.com. If you require anything else in
addition to this representation letter, please let me know at your earliest convenience.



                                                      Very rul       ours,


                                                            '_
                                                      Kevin F. Ro ey

KFR:cc




978773.1



                                 Browne George Ross ~~P ~ www.bgrfirm.com
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 94 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 95 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 96 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 97 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 98 of 180
,•
       Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 99 of 180




                           4101 Meadows Lane #100 I Las Vegas, NV 89107
                      Tel. 702.655.2346 I Fax 702.655.3763 I claggettlaw.com

                                             April 16, 2018



                                                                                    VIA U.S. MAIL


     Michael Doyen, Esq.
     Munger, Tolles & Olson, LLP
     350 South Grand A venue, 50th Floor
     Los Angeles, CA 90071-3426



     RE:     Las Vegas Shooting Litigation; Notice of Representation of Clients to MGM Resorts
     International, Inc., Mandalay Corporation, and All Related Entities

     Dear Michael Doyen, Esq.:

           Please be advised that the following individuals are represented by Claggett & Sykes
     Law Firm regarding the events arising out of the October 1, 2017 shooting:

                                             Lyndsay Fisher
                                              Matthew Fox
                                            Christian Hughes
                                             Jamie Calvillo
                                             Treza Mekhail
                                              Heather Kerr

          As counselor for the claimants listed above, we request that all future correspondence or
     communications be directed to my attention at the following address:


                                      Claggett & Sykes Law Firm
                                     4101 Meadows Lane, Suite 100
                                       Las Vegas, Nevada 89107
                                       (702) 655-2346 Telephone
                                        (702) 655-3763 Facsimile
                                      caugustin@claggettlaw.com
.    Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 100 of 180



            Effective immediately MGM Resorts International Inc., Mandalay Corporation, or any of
    their affiliated entities, should not contact our clients by mail (postal or electronic), phone, or
    otherwise. Thank you for your anticipated cooperation in this matter.


                                                                                    SLAW FIRM




                                                                       STIAN L. AUGUSTIN, ESQ.
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 101 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 102 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 103 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 104 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 105 of 180

                                  Robert B. Sidell
                                         Attorney at Law
                       3415 West Charleston Blvd., Las Vegas, Nevada 89102
                          Telephone (702) 384-3847, Fax (702) 309-2999
                       Licensed in Nevada, California and Arizona
                                                        Saturday, November 18, 2017

 Via Email: michael.doyen@mto.com

 ATTN: Mr. Michael Doyen, Esq.

 Munger, Tolles & Olson LLP
 350 S Grand Ave
 Los Angeles, CA 90071

                Your Insured: Mandalay Bay / MGM Resorts International
                Our Client: Thomas Gunderson
                Date of Loss: 10/1/2017

 Dear Administrator:

         We have been retained by Thomas Gunderson in connection with the shooting
 that occurred on the above date.

         Also, to save you the need to request this information, required by Section III of
 the Medicare, Medicaid and Schip Extension act of 2007, we are hereby providing the
 full name, date of birth, social security number, and gender of our client:

        Full Name: Thomas Gunderson
        Date of Birth: 5/13/1989
        Social Security Number: xxx-xx-3140
        Gender: Male

        Please direct all further communication to our office in connection with this
 accident. We request that you advise our office immediately if there is any question
 concerning coverage, or liability.

        Thank you for your anticipated cooperation.

                                                        Very truly yours,

                                                        Robert B. Sidell


 RBS:rhs
 cc: Thomas Gunderson
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 106 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 107 of 180
            Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 108 of 180

NURENBERG o PARIS
        NURENBERG PARIS HELLER 8 McCARTHY

            A Legal Professional Association


      Jordan D. Lebovitz, Esq.
      (216) 694-5257
      jordanlebovitz@nphm.com



                                                                  November 16, 2017


      SENT VIA CERTIFIED
      AND REGULAR U.S. MAIL

      MGM Resorts International
      c\o CSC Services of Nevada, Inc.
      2215-B Renaissance Drive
      Las Vegas, NV 89119

                RE:        My Client:            Martin Hathcock
                           Date of Injury:       October 1, 2017
                           Location of Incident: Mandalay Bay, Las Vegas, NV
                           Your Client:          MGM Resorts International
                           My File No.:          80535

      Dear Sir/Madam:

             Please be advised that this office has been retained to represent Martin Hathcock for
      personal injuries sustained as the result of the incident which occurred on October 1, 2017.

                Kindly contact me upon receipt of this letter.




       JDL/ep




600 Supertor Ave E ■ Suite 1200 ■ Cleveland, Ohio 44114 ■ T. 216-621-2300 / 800-562-7438 ■ F. 216-771-2242 ■ wwwNPHMcom
            Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 109 of 180
NURENBERG ii PARIS
        NURENBERG PARIS HELLER 8 McCARTHY

            A Legal Professional Association


      Jordan D. Lebovitz, Esq.
     (216)694-5257
      jordanlebovitz@nphm.com



                                                                   November 16, 2017


      SENT VIA CERTIFIED
      AND REGULAR U.S. MAIL

      MGM Resorts International
      c\o CSC Services of Nevada, Inc.
      2215-B Renaissance Drive
      Las Vegas, NV 89119

                RE:        My Client:            Carly Henschel
                           Date of Injury:       October 1, 2017
                           Location of Incident: Mandalay Bay, Las Vegas, NV
                           Your Client:          MGM Resorts International
                           My File No.:          80510

      Dear Sir/Madam:

              Please be advised that this office has been retained to represent Carly Henschel for
       personal injuries sustained as the result of the incident which occurred on October 1, 2017.

                Kindly contact me upon receipt of this letter.




       JDL/ep




                                                                                                                            N■
600 Superior Ave E ■ Suite 1200 ■ Cleveland, Ohio 44114 ■ T. 216-621-2300 / 800-562-7438 ■ F. 216-771-2242 ■ www.NPHM.com
                                                                                                                            ❑P
                                                                                                                             .~-
         Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 110 of 180




                                                April 12, 2018


Via Electronic Correspondence & U.S. Mail Only


Mr. Michael R. Doyen
Munger, Tolles & Olson LLP
350 South Grand Avenue, 50th Floor
Los Angeles, CA 90071-3426
Michael.Doyen@mto.com


RE: Las Vegas Shooting Litigation; Notice of Representation of Clients to MGM Resorts International,
 Inc., Mandalay Corporation, and All Related Entities

Dear Mr. Doyen:

     Please be advised that the individuals listed in Exhibit A attached hereto are represented by Litt Law Firm,
LLC. As counselors for the claimants listed in Exhibit A, we request that all future correspondence or
communications be directed to our attention at the following address:

Richard L. Litt, M.D., ESQ.
Amanda E. Litt, ESQ.
Litt Law Firm, LLC
3202 West Charleston Blvd.
Las Vegas, NV 89102

Emails: flyer96555@hotmail.com (Richard Litt, MD, ESQ.)
        aelitt@littlawfirm.com (Amanda E. Litt, ESQ.)

Phone:    (702) 888-9298 Fax: 1-702-447-2202




                                        3202 West Charleston Boulevard
                                            Las Vegas, Nevada 89102
        Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 111 of 180




       Effective immediately MGM Resorts International, Inc., Mandalay Corporation, or any of their affiliated
entities, should not contact our clients by mail (postal or electronic), phone, or otherwise. Thank you for your
anticipated cooperation in this matter.


                                                    Sincerely yours,


                                                    Amanda E. Litt, Esq.
                                                    Founder/Managing Partner
                                                    Litt Law Firm LLC




                                       3202 West Charleston Boulevard
                                           Las Vegas, Nevada 89102
     Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 112 of 180




                                         EXHIBIT A


1. DIANE HILL
   DOB: May 21, 1956
   Address: 669 LaCosta Drive
            Banning, CA 9220


2.   NATALIE ANDERSON
     DOB: 11/05/90
     Address: 1808 Piedmont
              Irvine, CA 92620


3.   ALETHA ANDERSON
     Address: PO Box 2845,
              Blue Jay, CA 92317




                                   3202 West Charleston Boulevard
                                      Las Vegas, Nevada 89102
    Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 113 of 180



Turner | Modarelli
BRIAN H. TURNER
Admitted in CA              April 11, 2018
brian@tmodlaw.com
                            Via US Mail and Email
ANTHONY C. MODARELLI        Michael R. Doyen, Esq.
Admitted in CA & NV         Munger, Tolles & Olson LLP
anthony@tmodlaw.com
                            350 South Grand Ave., 50th Floor
                            Los Angeles, CA 90071
                            E: Michael.Doyen@mto.com
ORANGE COUNTY
5000 Birch St., Ste. 3000
Newport Beach, CA 92660     RE:    Mandalay Bay and Route 91 Concert Shooting
P: 949.610.0855                    OUR CLIENTS: Amber Holm and William Wieger
                                   YOUR CLIENTS: MGM Resorts International, Mandalay Bay
SACRAMENTO                         Corporation, and all related entities
2018 X St.
Sacramento, CA 95818        Dear Mr. Doyen
P: 916.229.8800
                            Please be advised that our firm has been retained by Amber Holm and
LAS VEGAS                   William Wieger to represent them in connection with their claims for
415 S. 6th St., Ste. 300    damages resulting from injuries sustained during the shooting which
Las Vegas, NV 89101
P: 702.466.1492             occurred at the Route 91 Concert on October 1, 2017. It is our
                            understanding that you and your firm have been retained to represent the
                            above-identified clients.
F: 866.833.5594
www.tmodlaw.com             Effective immediately, MGM Resorts International, Inc., Mandalay Bay
                            Corporation, or any of their affiliated entities or representatives should
                            not contact our clients by any means. Please direct all future
                            correspondence or communications to our attention at the following
                            address:

                            Anthony C. Modarelli
                            Turner & Modarelli, PC
                            415 S. 6th St., Suite 300
                            Las Vegas, NV 89101
                            P: (702) 466-1492
                            F: (866) 833-5594
                            E: anthony@tmodlaw.com

                            Thank you for your anticipated cooperation in this matter.

                            Turner | Modarelli

                            Anthony Modarelli
            Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 114 of 180

NURENBERG Ei PARIS
         NURENBERG PARIS HELLER $ McCARTHY

             A Legal Professional Association


      Jordan D. Lebovitz, Esq.
      (216) 694-5257
      jordanlebovitz@nphm.com



                                                                   November 16, 2017


       SENT VIA CERTIFIED
       AND REGULAR U.S. MAIL

       MGM Resorts International
       c\o CSC Services of Nevada, Inc.
       2215-B Renaissance Drive
       Las Vegas, NV 89119

                RE:         My Client:            Briana Joseph
                            Date of Injury:       October 1, 2017
                            Location of Incident: Mandalay Bay, Las Vegas, NV
                            Your Client:          MGM Resorts International
                            My File No.:          80534

       Dear Sir/Madam:

              Please be advised that this office has been retained to represent Briana Joseph for
       personal injuries sustained as the result of the incident which occurred on October 1, 2017.

                Kindly contact me upon receipt of this letter.




       JDL/ep




600 Superior Ave E ■ Suite 1200 ■ Clevelond, Ohio 44114 ■ T. 216-621-2300 / 800-562-7438 ■ F. 216-771-2242 ■ wwwNPHMcom
                                                                                                                          N■
                                                                                                                          ❑P
                                                                                                                          . ~,,.
                                                                                                                            r~
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 115 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 116 of 180
•
~   ~
         Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 117 of 180




        i?AL'11? 11. I'Fit-F:F.1'
        ftA1.Pfi 1., C30h]'Lr\Lf:7.
                                                                T~-IE ~~YERRID                                                         Ri°ARl S i ERTIi-tEi ICIvl l.
                                                                                                                                       TRI:tI. I.RX'YcI:
                                                                                                                                       A1..̀ii) ADaU'f fFat
        HEATI•If:R W. ilA1lNl:z.                                                                                                       IN ': UU,:1 `:I.A
        S:', :iTFI'E\ }'F.RF;117                                   ,_ .• i\..,, ... \..         :.                                     ALStI APl111TTFM, 1:3




                                                                     OctC)I)ei' 24, 2017




          SI:NT N'IN CE:E2-I'IFII?1) IZE;C:;L.'LAIZ U.S. ;11.111.

          Mandalay Corp., dibia Mancitllay t3tl~, Itcsili•t and C'asina
          i950 'Lrts Vegas k3lvti. Soutll
          I._as Vebas, h`V 89119

                       It c:                          :41r. (111Cl a~/)-s. Kamruer
                       Date of` Injur}':              C)ct<<bir 1, 2017

           Dcar Sir/?lrtadanl:

          I'Icase bc aclviscc1 otu- tti-nl llas be4n i:ontactutl to fillly invustioate the injul- ieS sustaillecl hV `lr.
          .lnti l'il.5. Ktlinmcr tall OcttTbcr l, 2017. -1"his coi•respoildcilce is pi•avidcci ta placc Mandalay
          Ctaip., d/bla \,landaltiv I3av (Ze;art aud Ca;ino <:>n ilotiei; nctt to dcstro\, puru. c. or otherwisc
          di;pose ql' altv ticic.unlents, recin'ds, e.lei;tronic inibrnnatisan. video, hllt7inur.Yhhs. oi- cstllcr data that
          in aily way perttiiils to the shuatin~~, iilcludill". hut ilot liillitcd to, the Videa sui- Vciliailcc (A'tilc
          cntire premiscs ol' Mandalay f3ay, irlcluciinl,~ tlle valct area, the parkin , lot, the elev<ltor bailks, the
          tirc escahc, the hallways oY thc liotel, the casiila arcas, and any anci all other ai•e:is with <<iciec>
          tilli'v'E;i11:111cC`; tllc 1111111CS all(I cUiltili't 111t111-illat'lUll C3t illl 1)e'.t'S(7115 \l'itll I)4Ctiptiill (;110wll;Cl-i2; ilS 1t'c:ll
          as the persc7nncl tilcs and h- ainin`s i•cetlyds of' any lacrsotls invc>Ivecl. incluclinQ J<atic Canlpcls, 01-
          anv perse7n wit11 Supervise:try respi7n5ibility. We 41110 request that anv int~orrnation ec>ntaincd an
          persorlal reci>rclill~~ dcvices (carllerl", ccll piltallcs, ctc.) t»wnial or used bv N1G.M ClLsorts
          Intcrnc:tii>11a1 is likcwise prescrred, lll thc c'cnt ;.lnv sucll ilacunlCnts, cltbiei:ts. clata, or
          intbrmation is lost destroyecl, pur"Ied, ar tltllerwise (liSl)clscd ot', wc will seck ,ill availtlhle
          renlcclics includin" claitns for spclliatii>n cTt' ovic► cnce or udversc illferenee. rvicictltiarv
           ICIStI-uctl011ti.


          11'e t-cclucst X1Luldulav C01-11., dibltt 1MantlalaV E3ati' fZ.csort alld Casino cclahcr,itc with oilr
          invcstivatioll by pruviding any inl6l-irl;ttiOn it Woulti likc tcl Sharc with 11r. alld N,Irs. Kammcr.
          \1%c spCeilicallv i- equest COpieS aCall vitfco stirVcillancc, photc'1u'raplls, or othcr dcpiction` tTf'thc
          incicic:nt.




                                                            Ha;:F: 0F atliilll:.A ri.n7.:\. n'rli jU I o
                                                              iol I:A~T KEA:>I(:nS I'.ctl•LF:•:ARII
                                                                T'A?IPA,ELt?kil):\ 33h02- 5 1 9 2
                                                                f :,t;.._z.;+:t:l• ,~I; :::.8:24
. ,ub.   Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 118 of 180


         Aftindalet ►• Co~.,
                          p c//h/u Alundulcn~ Bnr Resor~ u~rd Ccr.~•ino
         Pcrge 2 u/'2

         Please provide within (tllirty) 30 days of this request the followinb infonnation for all potential
         insurance policies that may provide coverage for claims arising tirom tliis incident, iilcluding
         excess coverage:

                  ■ The name of the insurer;
                  ■ The naine of each insured;
                  ■ The limits of the liability coverage;
                  ■ A statement of any policy coverage defense which such insurer reasonably believes is
                    available to sucli insurer at the time of tiling such statement; and
                  ■ A copy of the policy.

         We trust you will cooperate with our investigation. Please contact us if you would like to discuss
         the injuries sustained by our clients, our preservation request, and our request for infonnation.

         Thank you for your consideration and proinpt attention to this request.

                                                                   Sincerely,




                                                                   Heather N. Barnes
                                                                   For the Firm
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 119 of 180


                                                                                         .,
DA\=II71) DICAFI.                          fr         ~                  r r        ,       j              Ik.)AR11 t.ffuTIP1(Ent,:IVIL
RAI.PH L. (at:)tiZALL•Z                     €                                                              TRIw.1.Awri:R
                                           I              ~                r                1              Al.St1 A l':\IITTF•;1.~
FtB:~TMEK N. t3:tR`E~                      ~                                                ;
C. STEVF` 1'ERRit)                         1                                                               AI_SOAnsuT•rtcr+lv
                                           I T R I A L                                                     >x:A"ti:t0-TO:a, lN t:
                                           i... ..p.o..... ...,..._:L~.~..,._
                                                                      A!N Y E R S1
                                                                              .,.....~.._ ...i


                                                      (Jctobct' 26. 2017




  Si:ti.i" V I A CLIZ'I'II`Ir.t) REGtil.,:1It tJ.s. a1A11.,

  >\~tanclala~= C`or13., cl-bla Matldalav 13; y Re;ort .rnil Casino
  3950 I..as Vet~as t31~ci. Sautll
  Lzls Vu-as. N V 89119

             Re_:                      :11r% anul a-1is. fi"annuar'
             D;Ite otf frljury:        Octubcr 1, 2017

   Dcar Sirlitladam:

  Plcase bc advi5ecl our tirm has becn corltactcd tc> fully inV4Sti~.;4rtc tlle irljurics sustairlcd by Mr.
  and ulrs. Kammer on Octobcr 1. 2017. "l'hi; c<»-respoudence is providcd tca plaec N=ittndalay
  Ccsrp., dlbla Mandalav F3ay I:e-stsrt tuld Casino on nc>tice ntst to dLstr(")y, purz;c, or cthcrwise:                                   ®
  dispose estf arny iloi:umellt;, rei:c>rds, clectronic inforntatiall, v idco, hhcstograt}hs, csr an}r otllel- ctata
  fi:rr tltc: period bc~~innin4; Septembcr ?S, 2017 tjtrc>u~~}l Octt~hcr Z, 2017, irlclLrding, but ncrt linliti;d
  t'c7, thc ~~ideo Sur~lcillance af~ thc crltirc premi;es caf Mandalay [3ay, inc-luctin" the Valet area, thc
  parking Icst, tlle cicvator banks, the tir-e c:,capc, the hallways af' tlle hotel, tllc easincl arcas, alld
  arly tlnd ,tll t7tllcr arcas with vidco sturveillance; the tl<umca aticl ctlritilct tr1tOCIllFltrt)It Of":'tll 11e1'SC)rls
  with persrirlal kncswlcdge; as srcll as thc perstsnncl tilcs and trainin;,; recor-cls of' tln}' persons
  involvccl, includin~~ .Icsse Canlpo::, c:sr urly pertiOn With Supervisisry respollsibility. Wc alsc7 rcilucst
  that arlv itlformation cotttained crn pirsonal recording deviccs (catTleras, cell plulncs. etc.) ow ncd
  01- used by N'tandalay Ccrrp.. clltata IMandal<ry E3ay Rc-sart anct Gasino is lil:csvisc preserved, lll thc
  cvcnt ativ Such d0cumclltS. 01)jcct5, tlata, Qr Illfibrr11'citlnn is lost dcstroyed, ptu'"cd, ot' OthcrsVisc
  ctishoscd clf: we «'ill scek all availahlc rclllcciicS InCllldrllg clairrtS ti:rr spoliatian of' cvidcncc or
  ad~~crse illtcri;ncc cvidcntiarv instructit~tts.

  Wc rcclucSt \rtGM [tcsarts Illternatianal retain any c10r.u111cnts, rccurds, cicctr'orlic irlf~ormntion.
  vidco, photograhhs, ot• arlv olliel- data that in any svay per-tains t« Stcphen ['addocf: for tlte thrcc
  yc:ar period prior to C7ctober 2, 2017, including, but rlot linlitcd to. Videa t;urvcillancc (af' thc
  cntirc prcmises cfl, IM,ulclalay 13aN'. InClLldln`~ thc: V alct area, tllc purking Ic>t, thi; cicvator banks, tlic
  til-e eticape, tfle )t;rllss-.rys of~ the licltcl. tlle casirlo area,. and anv ancl all othe:r araas witli viclCu
  surveillancc.




                                            fixnF; i}F nMEriic:A Pt.:1ZA. .     .3910
                                               lol EAr'i' hENN'iit>Y Ri1L't.iS ARI1
                                                Tpl1PA.ROKll1:\ 336o2-5192
                                                   51 3.2.:3:21 F. tif j.:_2.8223
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 120 of 180


AlGAlResorlslitternaliona/ --            - - --
Pt1ge 2 of 2

We further request Mandalay Corp., d/b/a Mandalay Bay Resort and Casino cooperate with our
investigation by providinb any information it would like to share with Mr. and Mrs. Kammer.
We specifically request copies of all video surveillance, photographs, or other depictions of
Stephen Paddock from September 28, 2017, through October 2, 2017.

We trust you will cooperate with our investigation. Please contact us if you would like to discuss
the injuries sustained by our clients, our preservation request, and our request for infonnation.

Thank you for your consideration and prompt attention to this request.

                                             S i ncerel y,
                                                              ~


                                             Heather N. Barnes
                                             For the Firm
         r         ~

     Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 121 of 180
.~




                                             ~r         `°_                      _:__.
                                                                                 •          ?~-t
     t)AVib D. 1.7IC.KEY                                                                           MUARIt t:HRTIFIF.P CIYII
     IiAL('H I. C)C)3JTALii7.                                                                      TRIAL I..SVS'YER
                                                                                                   A[.V ) ADaIITTF.S)
     HF.ATHEf: N. NAR;:E::%                           '~ ` '•~n`t'~;+;rE' ; ~~j i ; htlaT%! ~      IC 4'IftC:INIA
     C. ~TEVE;,; YERRID                               . . _ — -- _                                 rti.:i:5 ,al ),IiITT EI) INI
                                                  TRiAL   L_ A LY Y E R$#                          SY:\ifil,lLSTO):.11 C




                                                        October 34, ZQ 17




       51✓.N"I' 1'IA C'I:_IZTIFII::t) RLE:C:ULAIZ U.S. II:IIL

       MG1\ri Resorts Intc:rnatii>nal
       360U Las Vegas Blvd. Soutli
       Las Vegas, NV 49109

                  Re:                   Hr, trltcr'ttilrs. hrrnuirer
                  Date of l.njury:      October 1. 2017

       I:)eai• Sir/Madam:

       Please be advised our firin has been contacted to fully investigate the injuries sustained by Mr.
       and ilrt.rs. K.ammer on October 1, 2017. This coiTespondence is provided to place ivtGVl Resorts
       International on notice not to destroy, purge, ot• othernvise dispose of any documents, rccords,
       clectronic in('ornlation, vicleo, pllotograplis, or other tlata that in any way pertains to the shooting,
       inc.lutlin4.:, but not limitcd to, the vidcca surveillzince of thc untirc premises of Mandalay Bay.
       including tlie valet area, the parking lot, the elevator banks, tlie lirc escape, the hallways of the
       hotel, the casino areas, and any and all other areas xvith video surveillance; the names and contact
       information of all persons wit}h personal knowled~e; as xwell as the personnel files and traininl;
       records of any persons involved, includin~ Jose Caml~ns, or any person ~with supervi5ory
       respoiisibility: We also request thttt any information contained on personal recording devices
       (ctimeras, eell phones, et4.) o~\ necl or used by MGM Resorts Intcrnational is likewise preservec1.
       In the event any suclh docut7lents, objects, data, or in.forination is lost destroyed, purged, or
       otheiivise dispqsed of, tiwe will seek all avuiluble rem:.clies inclucling clairns for spoliat.ion of
       evidence or adver5e inference evidentiary'instructions.

       We request ;VIC.iM Resoi-ts Inte.rn<itional c.00perate «•itll our investigation by provitling aily
       intbrination it tvoulil like to shart; Nvith NiIr. and Mrs. Kamrner. We speci}ic.tlly recluest copies al'
       all video surveillancc. photograpf7s, or' otlier dQpictions caf the inciclent.




                                           !fA`}: tSF 1NiLNti:A E'L.A7.A, tiTf: 3910
                                              Ioi EAST KE'+tEDY RtIL:LFvARi)
                                               T:;NIi'A. FLi?RII?A 33602•51 ()2
                                                  To 813.732.5321 h.:'It:i.xDx.8z'2,1
      f

    Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 122 of 180


}    A/GA! Rrsoa•rs huernaliona!
     Aagc, 2 of 2

     Please provide within (thirty) 30 days of this request the following infonnation for all potential
     insurance policies that may provide coverabe for claims arisinb from this incident, including
     excess coverage:

             ■ The naine of the insurer;
             ■ The name of each insured;
             ■ The limits of the liability coverage;
             ■ A stateinent of any policy coverage defense which such insurer reasonably believes is
               available to sucli insurer at the time of filing sucli statement; and
             ■ A copy ofthe policy.

     We trust you will cooperate with our investigation. Please contact us if you would like to discuss
     the inju:ies sustained by our clients, our preservation request, and our request for infonnation.

     Thank you for your consideration and prompt attention to this request.

                                                  Sincerely,
                                                            1




                                                  Heather N. Barnes
                                                  For the Finn
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 123 of 180




l)Ati'IC) L) L')IC:KF.Y                                                                                               RVARn CERTIf•iF:fncIYIL

RAI.PII L. GOtt?.AI.E7. '                              h ~A>.
                                                         ;: y~"e. t~a"e   . h t~4=~F'1•'3e
                                                                                     y-
                                                                                                                      TRIqL I.Ax'1'ER
                                                                                                                      ALSC.,AOMITTF.i)
iIEATFiER U. t3ARhES                                   L                                                              lN :'IRtSttilA
                                                                                                                      ALSU AitM ITTIih t`
C. STEVEN 5'ERRI1)




                                                         Octobcr 26. 2017




  SEN"I' VI:1 CI:R"I'IFIItiI) REG(.=L.=1R U.S. IMAII..

  v1GN,] Rcsorts tnternatloIlal
  3600 Las Ve<as 131vd. South
  L<ls Vegas, \'V 59109

             R(?:                          tllt. iutcl:blt ;5. j1Clltti7ler
             Date oP Injurv:               Oc;tober 1, 2017

  Dear Sit•l1.-1a(iam:

  Please he a(iVIs4Ci Cllir flrill hlls ilC(;il COIltacted to f'ully invetitigatc: the iiljuriis sustaincci by
  ancl Nilrs. ftiaillillcr oll October 1, 2017. 'I'llis correspoil(iellec is provicle(i to place j'v1Gti`1 IZc;sorts
  International oll ilotice not to (lcstray. pLir~~e. or othcnvise dispose of any docLurlellts, records,
                                                                                                         .3111111t1<<? SGptt'.I1111Gr
  el('.cti'oIllc 1Rtorlllatlo2l. v1CICC), photographti, ot• aIlb• (1tl1Ci• Cjata lor thf; [.)t;1'lo(1 i)i:`
  28, 2017 t11roL1011 C7Ctol1e1-      2, 2017, i11C111(liilg,  i7ut ii()t IIilllti;Ci tC7, tile v1C1c;C) stlrv4111ai1cG       of V tlli;
  ciltirc premises of'.Mandalay 13ay, illclucling thc valet area, the parkiili, lot, the c(cvator banks, thc
  fiire cscape, the (lallways ol'the llote.l, the casino areas, ail(i any and all otller areas with video
  surveill atict.; t1lC: IlaiileS ai1Cl collta(;t ltlforlil.`1L1011 ol all persoils «litll personal lalilwledge; as well
  as tlltr pcl.soilrlt;l files and traini2lg rccor(is of any persolls involv(;(1, li1C:1L1(lill~,~ Josc Canlpos, 01'
  aily p('r-S()Il wItll Stlllt:'i- \'itiory rt:spolltiii)ility. "`t: illso r(:C111E',St tllflt Fll1y II1fY7rIllati(1t1 l:olltalll(:d (711
  p(:rsollal recording deviees (cameras, eell phones, etc.) owileci or useci by MGM [:.(:,orts
  lrlteril ati()IIaI is likc:wise prc.s(:rvecl. IIl tlle c:vent any suc}l docunlcilts. objects, ci:ua, or
  informatioil is 1(;si (Icstr(>yed, pLi:•~ecl, or uthcr~.~ris:.~ tii,poscd oC ~~~e ~.vill Scek all a~~ailable
  relrlcclics i11Clu(liny~ claiills tor spoliation (tf' evi(iellce or zlclvetrse illfe.rc;tice cvidclltiau•y
  instTuctiolls.

  We r4quest N+IGNi Resorts Intcrnational rctaiil aily docuini;nts, rcc(>rds. clecti-ollic iilforination.
  video, pllotographs, or any other data tllat in any way pertllins to Stephcil I'aciciock for tile thrirc
  year perio(1 prior t(1 C)ctobctr 2. 2017. It1Clu(i111g, Ilut 110t lilllited to, Vicleo surVciiltln(:c: of' tilc
  cntirc prcmiscs ot' ~ilaildalay 1:3ay, ii~cluclill4~ the ~~al(;t arira. tlle pai-kii1~T lot, the clevator l~ani:s, thc
  firc escapc. Lhe hall«•ays of'tile hc:It(;1. the casino arcas. ailci am! ancl all otller arcas witll vicico
  Surv(;illali(:e.



                                                Eii•.tiF; CIF AMERIt:A PI.:12:1. STF. 39 10
                                                   101 Ea~T RE'':NEi); B('}L'LE: sRD
                                                    TRNtPA. FLORiDA 33602-5192
                                                    T. Ri;.xzt.tta_s F: 81 j.:n:.8xsq
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 124 of 180


 jti1GiL1 ResorLs Irntern(rtlonal
 Page 2 of 2

 We further request MGM Resorts International cooperate witli our investibation by providinb
 atiy infonnatiott it would like to sliare with Iv -. and Mrs. Kammer. We specitically request
 copies of all video surveillance, pliotographs, )r other depictions of Stephen Paddock from
 September 28, 2017, through October 2, 2017.

 We trust you will cooperate with our investigation. Please contact us if you would like to discuss
 the injuries sustained by our clients, our preservation request, and our request for information.

 Thank you for your consideration and prompt attention to this request.

                                              Sincerely,
                                                           ,
                                                ~          '      n
                                              ,a. /'~~'~~
                                              Heatller N. Bames
                                              For the Firm
         Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 125 of 180



                                                 April 16, 2018

VIA Electronic Mail
Mr. Michael R. Doyen
Munger, Tolles & Olson LLP
350 South Grand Avenue, 50th Floor
Los Angeles, CA 90071-3426
Michael.Doyen@mto.com

       RE:     Las Vegas Shooting Litigation; Notice of Representation of Clients to MGM Resorts
               International, Inc., Mandalay Corporation, and All Related Entities

Dear Mr. Doyen:

Please be advised that the individuals listed in Exhibit A attached hereto are represented by Robinson Calcagnie,
The Law Offices of A. Craig Eiland, P.C. and Lee Murphy Law Firm. Effective immediately MGM Resorts
International, Inc., Mandalay Corporation, or any of their affiliated entities, should have no contact with our
clients by mail (postal or electronic), phone, social media or otherwise.

As counsel for the claimants listed in Exhibit A, we request that all future correspondence or communications be
directed to our attention at the addresses listed below. Thank you for your anticipated cooperation in this matter.

Sincerely yours,




/s/ Mark P. Robinson, Jr                                                     /s/ James Lee, Jr.
  Mark P. Robinson, Jr.               A. Craig Eiland                       James Lee, Jr.
 Robinson Calcagnie, Inc.             Law Offices of A. Craig Eiland        Lee Murphy Law Firm
 19 Corporate Plaza Drive             1220 Colorado St., Suite 300          2402 Dunlavy Street, Suite 200
 Newport Beach, CA 92660              Austin, TX 78701                      Houston, TX 77006
 Tel: (949)720-1288                   Tel: 512-482-3260                     Tel: 713-275-6990
 Fax: (949) 720-1292                  Fax: 713-513-5211                     Fax: 713-583-5586
 mrobinson@robinsonfirm.com           CEiland@EilandLaw.com                 JLee@LeeMurphyLaw.com
 www.robinsonfirm.com
     Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 126 of 180
                                EXHIBIT A

Full Name
Autum Kapinkin
Trina Andrade-Kwist
Karen Berney
Deborah Urrizaga
Teresa DeLeon HIll
Steven Martin
Nickee Branham-Skoff
Anna Kopp
Todd Tomlin
April Gabany
Steven Sonnenburg
Juan Cuellar
Neesha B Wolfe
Brandon Kalaaukahi
Rachel Sheppard
Autumn Christiano White
Jocelyn Brady
Tyler Craig
Alaina Kelly
Wanda Grage Weinrich
Evan Tillema
Debra Kelly
William Kelly
Serena West
Carley Cass
Chanell Cuellar
Kathleen Conti
Alison Sheehe
Evan Feinberg
Jamie Zaleski
alison
Hannah Logan
Carrie Allmen Bradshaw
Kelly Jo Hiebert
Jolene Barcus
Sue Ann Cornwell
Joe Adkins
Laura Zarate
James M. Pelz
Eugene Shavers
Jacquelyn Hoffing
Sandra Villalba
Cody Rash
Kash Knudson
Derrick Elliott
Lindsay Tillema
     Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 127 of 180


Eric Higgins
Elizabeth Hefley
Britin Hughes
Brian Ahlers
Denise McClellan
Michelle Elaine Spencer
Amanda Sambrano
Stephan Sambrano
Ashlie Guerrero
Cindy Vandyke
Janae Sambrano
Jeffery Sambrano
Michael Sambrano
Miguel Guerrero
Wendy Everett
Gabriela Guzman
Kendall Quiroz
Stanley Rendon
Carmen McKinley
Eden Smith
Elizabeth McNeil
Mirta Katnich
Lynzee Campbell
Brenda Arce
Ana Nunez
Lindsay Okray
Daniel Abrams
Luis Nunez
Andrea Abrams
Daniel Best
Christopher Caywood
Kasandra Caywood
John Bui
Sarah Tiscareno
Leticia Luna
Leanne Altamirano
Amanda Wechlser
Justine Salas
Rafael Feliciano
Jasara Requejo
Kendra Hobbs
Melinda Hawkins
Lisa Holguin
Albert Holguin
Jesse Alas Garcia
Mavis Barnette
Rhonda Trask
     Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 128 of 180


Randell Christensen
Kristi Christensen
Kevin Gadd
Vanessa Case
Joseph Balas
Magee Segal
Linda Liewsuwanphong
Teresa Garcia
Susan Learn
Patricia Campbell
Duane Dubbs III
Lillian Aguirre
Harry Romero
Claudia Romero
Hamida Trujillo
James Williamson
Erik Zaluske
Susan Himes
Jerry Speraw
Teresa Marquez
Stella Walz
Roger Mozda
Brenda Crane
Shannon Balas
Amanda Frost
Irene Scharmack
Sharla Zotea
Jennifer Campbell
Ernesto Espinoza
Erica Ramos
Kim Schmitz
Naomi Webb (minor)
Riley Musgrave
Bernadette Rocha
Mindy Foster
Elizabeth Carvalho
Frank Nicassio
Grace Nicassio
Marlana Foltz
Heather Tole Rivera
Kristine Henderson
Larry Hayden
Elizabeth Moreno
Lori A. Young
Maryssa Fields
Morgan Virus
Rebecca Kenoyer
     Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 129 of 180


Sharmen Badua-Murray
Sierra Donnelly
Lori Krumme
Carissa Rash
Holly Mayes
Lea Richmond
Keri Cesario
Cassandra Molenda o/b/o Brett Schwanbeck
Janet Seeger
Amanda Bobb
Brenda Kent
Stephanie Gallegos
Laura Puglia
Krystal Nash
Bryan Hoffrichter
Bradley Hoffrichter
Gabriel Guerrero
Raymond Rivera
Johanna Duncan
Jade Wright
Matthew Duncan
Laurie Manis
Gregory Manis
Leticia Cannon
Alicia Olive
Macey Balas
Pridee Liewsuwanphong
Trisha Guerrero
Thomas Scott Jacobus
Dawni Corbin
Taylor Hill
Barry Corbin
Anthony Cresta
Meghan Belmares
Jeanette Nugent
Martin Bangma
Jeff Hines
Nicole Bontempo
Judith (Judy) Leyn
Annalise Belmares
Billy Jones
Michael Henderson
Kendal Balas
Kylie Panno
Marissa Currie
Victoria Salas
Roberta Newton
     Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 130 of 180


Megan Meredith
Robyn-Lee Wolchyn
Brendan Hoolihan
Denise Gonzalez
Armando Solis Jr.
Leslie Paiz
Alex Alvarez
Randall Webb
Christiann Meyer and Wayne Meyer
Shauntay E. Taylor
Jimmy Gilmore
Tammy Hiscox Gurule
Harry and Kitty Salmon
Jeffrey Holden
Danielle Delira
Stacie Owens
Joseph Agosta III
Connie Manning
Robert Eardley
David Floen
Marco Albertini
Courtney Mayo
Joe Shipp
Bryan Matthews
Cynthia Agosta
Jillian Elliott
Craig Fine
Teresa Jensen
Timothy Robinson
Ligia Uriarte
Erin Gill
Tamara Delameter
Amber Rench Wetzel
Christopher Wetzel
Tonia Rocheleau
Rina Williamson
Tina Bedartes
Kyle R. David
Steve A. Moreno
Troy O. Zeeman
Lisa DiRado-Moreno
Michael Ljubic
Michelle Ljubic
Kelly Yeakel
Brett Yeakel
Armand Smith
Renee Jimenez
     Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 131 of 180


Brittany Lynn Quintero
Saul Rodriguez
Leah Loewenthal
Shannon Zeeman
Ali Ellis
Kassandra Kopp
Jason Ford
Jessica Ford
Shandi Strong
Veronica Chavez
Eric J. Nobriga Sr
Brandon Young
Jason Parsons
Matthew Allen Carrillo
carmen mck
Jennifer Gibson
Katherine Gonzales
Steve Stewart
Anne Krieghoff
Daniel Paiz
Johnathan Medina
Jose Uriarte
Jon Gurule
Corey Shipp
Joyce Shipp
Donna Holden
Steve Hutchason
Kyle D. Taylor
Kimberly Gutierrez
Stephanie Smarker
Anna Williams
Salvador Martinez
Elizabeth Glascom
Joanna Alvarez
Ryan Dieringer
Graciela Rebollar
Renee Oliver
Philip Loncar
Regina R. Martinez
David Scharmack
Greg Cluff
Marissa LaCarrubba
Michael Robertson
Nicholas Lawlor
Brenden Araujo
Alyssa Padilla
Chris W. Murray
     Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 132 of 180


Tristi Glover
Christy Gilman
Jaycee V. Ringle
Jennifer Funk
Joseph Napoli
Anne Murphy
Aliza Correa
Joseph Funk
Nicholas Swartz
Jim Boyle
Raquel Rooks
Jennifer Beddia
Regina Dieringer
Christina Garcia
Melinda Brockie
Brian Kettering
Tammy J. Chambers
John Hefley
Mariya Toro
Arla Loncar
Blake Loncar
Amy Filleman
Veronica Statter
David Statter
Brooke Magorien
Yvonne Lee
Donna Coleen Sears
Kevin Sears
Shawna York
Emily Dimon
Mia Mumford
Shayna Shackleford
David Fluker
Corey Henderson
Hannah Dominguez
Jason Davis
Lauren Chagolla
Taylor Collins
Haley Sisneros
Lacy Gann
Shawn Washburn
Brandon Wharton
Armando Hernandez Jr.
Arlen Hernandez
Michelle Jones
Melody Buckens
Gene Simpson Jr.
     Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 133 of 180


Armando Hernandez Sr.
Debra Mitchell
Randy Garcia
Douglas Johnston
Patricia Johnston
William Shearer
Tiffany Charan
Aliyah Howard
Thomas Martin
Kayla Mills
Sydney Shaver
Adrianna Culler
Rosa Miranda
Robert Aguilar
Debra Hudson
Donna Jean Adcock
Yvette Kettering
Doreen Gorman
William Jones
Mandi Harris
Debra Reliford
Nicole Desaracho
Christa Conway
Johnny Toscano
Tiffani Lawyer
Stephanie McKiernan
Martin L. Landers
Alesha Gonzalez
Brittany Hopkins
Sally Palmer
Nancy L. Feyma
Melissa Palumbo
Michael Gonzalez
Teri Williams Pacheco
Juan Juarez
Amoreya Rollins
Tiffany McCellan
Jaja Triplett
Traivona Stapleton
Erika Giesecke
Jonathan Dundee Hutchinson
Chelsea Laurent
Gena Elfelt
Nikole Williams
Sammiesha Johnson
Eric Rymer
Joshua Wrzesinsk
     Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 134 of 180


Connor Casarez
Laterrius D. Peters
Kimberly A. Downes
Tanya Banuelos
Joe M. Quinteros
Renee Duran
Austin Christiansen
Robert Di Nonno
Charleen Fassino
Nicole Schubert
Justin Simmons
Lawrence Raybuck
Oscar Rapio
Neptali Paredes-Figueroa
Michael Ogazon
Jesus Mata
Miguel Lagos
Fernando Hernandez
Sheela Henry
Michael Hansson
Manuel Cigarroa
Jeff Sandwell
Aleshia Dixon
Rocky Palermo
Tyler Hill
Farrah Angelic
Stanley Williams
CM Powell
Richard Espinoza II
Ashley Becker
Samanta Arjune
Tamara J. Stewart
Sandra Venables
Tijuana Edwards
Coryne Lippert
Albert Higgins Sr.
Deborah Higgins
Elsa Nunez
Albernisha Thomas
Dana Getreu
Riley S. Murray
Rudolph Roquemore
Corinne Lomas
Krystalyn Desoto
Joseph N. Williams
Jasmine Barbusca
Paula Blakeley
      Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 135 of 180


Staci Ellis
Austin Fisher
Kelcy Maio
Christopher Lowman
Kate Carlin
Holly E. Santino
Jennifer Fluegal
Timothy Echavarria
Gina Richard
Shawna Wood
Jennifer Grimm
Elaine Silvestre
Kylie Mulcahy
Anthony Wood
Ricardo Uribe
Pamela A. Lekavich
Rosie Amatulli
Athea Lavin
Adam Matz
Sandy Tatelman
Michael Edwards
Elizabeth E. Carpenter
Laura Acree
Chad Packard
Alyssa Sands
Jeremy Scott Hicks
Jonathan Sloniger
Katie Stern
Robert Watkins
Arturo Rodriguez
Gustavo Orosco
Albert Higgins Jr.
Lisa Furman
Yvette Swartz
Melissa Fierro
Jimmy Harrick
Amy Harrick
Blake Richards
Tristina Richards
Janette A. Uribe
Savanna Ochoa
Charles Thomas Talley
Delose Howard
David Preciado
Joshua Mejia
Jordan Hicks
David J. Grijalba Jr.
     Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 136 of 180


Janette Mejia OBO Jullien Mejia
Rocky Tepesano
Delane Leivas
Tricia Sean Reed
Tina Galarza
Daniel Flores
Alejandra Uribe
Joshaway Stevens
Reynita Banaban
Joseph Kinder
Lynne Reick
Robert Cesario
Eric Dwayne Dubose
Jennifer Aparicio
Mariama Amina Walker
Ruth Legaspi
Brittney Ellen Natrop
Katrina Morgan
Georgianne Marie Morgan
Shannon Lynn Rimmer
Terrie Pettway
Lynnsey Sweet
Amber Van Voorhis
Glenda Rebollar
Nancy Stevenson
Roni Pinto
Lisa Ann Lelanie Domen
Donte Marshall
Katie Young
Shannon Anderson
Wendy A. Dormer
Glenn J. Dormer
Jonathan Beltran
Lekecia Turner
Michelle Montoya
Ashley Mansperger
Katherine Hoey
Jasmine Rein
Deborah Washington
Angelica Cervantes
Stephanie Booth
Gabrielle Hemphill
Wendy Marie Benford
Malcolm Bissember
Amanda Vandecar
Brittany MacKay
Elyse Donnelly
     Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 137 of 180


Sarah Jick
Terrence Birden
Raymond Miller
Jeffrey Reick
Courtney Bean
Paul Balfour
Nicole A. Calomino
Cynthia Michelle Duarte
La Rhonda Kinzebach
Gerard Washack
Erika Brown
Shanyce English
Alan R. Neterer Jr.
Marc Allman
Alfredo Toledo
Trevor Anthony Garza
Tiffanie Buehler
Christopher Salinas
Robert Buehler
Frank L. Hammersley
Daniel D. Knight
Steve Encinias
Marie Chatterton
David Chatterton
Michelle Howlett
Victoria Perry
Peejman Shadalo
Carrie A. Killeen
McKayla Wilson
Laura Gardhouse
Melanie Leanne Fish
Kayla Perez
Lauren Ferguson
Nikolas Ljubic
Rebecca Knepper
Megan Knight
Greg Aguayo
Rae N. Aguayo
Christopher C. Peirce
Eric Fraser
Natalie Vanderstay
Brandon Helmick
Mykenzie Ke'alohilani
Stephanie Fraser
Michelle Brimhall
Janet Zmyewski
Thomas Zmyewski
     Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 138 of 180


Brittany Negrette
Jennifer Tillman
Janelle Terkeurst
Jason Banville
Amanda Rumble
Ilene Ryder
Wendy Lynn Lazio
Nicole Gray
Mark Russell
James Hardin
Mark Anthony Austin Sr.
Vanessa Dipolito
Jennifer Cuevas
Lisa Munoz
Walter M. Centeno
Anna Ross
Felicity Clark
Damian K. Einbinder
Deanna Finley
Beth Galofaro
Barbara J. Godron
Itzia Hernandez
Ariel Ontman
Pamela Gomez
Elizabeth Perez
Ryan Thomas Schoenborn
Salofiitu Emanuele
Robyn Dobbs
Jessica Dovalina
Sharon Hoover
Brittnie Nicole Cardenas
Breanna Hayden
Dawn Rodriguez
Stacy Wilbanks
Maria Preciado
Anthony Thomas McBride
Sharon Dillehay
Jihad Randolph
Alissa Savath
Precious Flowers
Joshua K. Stratton
Reylene D. Soto
Jaza'na Miller
Todd Sudakoff
Mike Kemp
Marisa Newman
Juan Vazquez Choto
     Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 139 of 180


Philip Jardell
Stevee Brancato
Mark Wade
Israel Samuel Villalobos
Gary Eliot Simmons
Karen Canada
Shirley Palmer
Cameron Conway
Lakisha Conway
Flosieta Ann Davis
Vivek Jayaraman
Amber Hughes
Christian Bennett
Kathryn Renee Leckie
Jennifer Hohnke
John Anthony Perico
Michael Bradley
Marissa Narvaez
Carrie Weidenkeller
Janice Pennington
Cecilia Gallegos
Matthew Pruitt
Angel Smith
Darren Glean
Courtney Nicole Winters
Alyssa Renee Moore
Ralph E. Troisi
Jenna Boyer
Jacob Ratliff
Damian Henry
Sara Beth Schussler
Kimberly Ann George
Nikki Renee Ann Alirez
Steven Dale Boes Jr.
Whitney Linn Hinnant
Dana Royal
Taylor Hurwit
Jesus Vincent Gonzalez
John Alan MacLeod
Ashley Logan
Michelle Souza
Mia Gantt
Parker Stevens
Hillary Hunter
Tommie Serrano
Janice Bradley
Nicole Cleveland
     Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 140 of 180


Ruby Johnson
Cheyenne Eberle
Brody Renaud
Shauna McKenzie
Ramces Rodriguez
Jonathan Schussler
Darrin Moreman
Ryan Huntsinger
Julie Huntsinger
Seth Barker
Paula Deronde
Nicole Delgadillo
Kirk Brimhall
Tegan Banville
Jason McMillian
Cathy Barquist
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 141 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 142 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 143 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 144 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 145 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 146 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 147 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 148 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 149 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 150 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 151 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 152 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 153 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 154 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 155 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 156 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 157 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 158 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 159 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 160 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 161 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 162 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 163 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 164 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 165 of 180
            Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 166 of 180

NURENBERG PARIS                        E:i
         NURENBERG PARIS HELLER 8 McCARTHY

             A Legal Professional Association


      Jordan D. Lebovitz, Esq.
      (216)694-5257
      jordanlebovitz@nphm.com



                                                                   November 16, 2017


      SENT VIA CERTIFIED
      AND REGULAR U.S. MAIL

      MGM Resorts International
      c\o CSC Services of Nevada, Inc:
      2215-B Renaissance Drive
      Las Vegas, NV 89119

                RE:        My Client:            Celina Phem
                           Date of Injury:       October 1, 2017
                           Location of Incident: Mandalay Bay, Las Vegas, NV
                           Your Client:          MGM Resorts International
                           My File No.:          80533

       Dear Sir/Madam:

               Please be advised that this office has been retained to represent Celina Phem for personal
       injuries sustained as the result of the incident which occurred on October 1, 2017.

                Kindly contact me upon receipt of this letter.




       JDL/ep




                                                                                                                            N■
600 Superior Ave E ■ Suite 1200 ■ Cleveland, Ohio 44114 ■ T. 216-621-2300 / 800-562-7438 ■ F. 216-771-2242 ■ www.NPHM.com   ❑P
                                                                                                                            .<D,.
 Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 167 of 180




                                       April 11, 2018

VIA Electronic Mail
Mr. Michael R. Doyen
Munger, Tolles & Olson LLP
350 South Grand Avenue, 50th Floor
Los Angeles, CA 90071-3426
Michael.Doyen@mto.com

RE: Las Vegas Shooting Litigation; Notice of Representation of
Clients to MGM Resorts International, Inc., Mandalay
Corporation, and All Related Entities

Dear Mr. Doyen:

     Please be advised my office represents Matthew and Laura Rich,
John Larsen, and Robin McCormick. As counselors for the claimants
listed above, we request that all future correspondence or
communications be directed to our attention.

     Effective immediately MGM Resorts International, Inc.,
Mandalay Corporation, or any of their affiliated entities, should
not contact our clients by mail (postal or electronic), phone, or
otherwise.   Thank you for your anticipated cooperation in this
matter.

                                       Very truly yours,

                                       s/ Greg M. Kohn

                                       GREG M. KOHN
           Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 168 of 180
NURENBERG o PARIS
       NURENBERG PARIS HELLER & McCARTHY
           A Legal Professional Association


     Jordan D. Lebovitz, Esq.
     (216) 694-5257
     jordanlebovitz@nphm.com



                                                             November 16, 2017


     SENT VIA CERTIFIED
     AND REGULAR U.S. MAIL

     MGM Resorts International
     c\o CSC Services of Nevada, Inc.
     2215-B Renaissance Drive
     Las Vegas, NV 89119

               RE:        My Client:            Nicole Sandekian
                          Date of Injury:       October 1, 2017
                          Location of Incident: Mandalay Bay, Las Vegas, NV
                          Your Client:          MGM Resorts International
                          My File No.:          80509

      Dear Sir/Madam:

             Please be advised that this office has been retained to represent Nicole Sandekian for
      personal injuries sustained as the result of the incident which occurred on October 1, 2017.

               Kindly contact me upon receipt of this letter.




      JDL/ep




                                                                                                                N■
600 Superior Ave E ■ Suite 1200 ■ Cleveland, Ohio 44114 ■ T. 216-621-2300 / 800-562-7438 ■ F. 216-771-2242 ■ wwwNPHMcom Fp
                                                                                                                   .~,.
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 169 of 180
           Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 170 of 180

NURENBERG ii PARIS
        NURENBERG PARIS HELLER & McCARTHY

            A Legal Professional Association


      Jordan D. Lebovitz, Esq.
     (216)694-5257
     jordanlebovitz@nphm.com



                                                              February 23, 2018


      SENT VIA CERTIFIED
      AND REGULAR U.S. MAIL

      MGM Resorts International
      c\o CSC Services of Nevada, Inc.
      2215-B Renaissance Drive
      Las Vegas, NV 89119

                RE:        My Client:            Jennifer Sylvester
                           Date of Injury:       October 1, 2017
                           Location of Incident: Mandalay Bay, Las Vegas, NV
                           Your Client:          MGM Resorts International
                           My File No.:          80688

      Dear Sir/Madam:

             Please be advised that this office has been retained to represent Jennifer Sylvester for
      personal injuries sustained as the result of the incident which occurred on October 1, 2017.

                Kindly contact me upon receipt of this letter.

                                                                 Very truly yours,

                                                                   f 11—P

                                                              rdanD. Lebovitz
                                                             %)
                                                              y


      JDL/ep




                                                                                                                  N■
600 Superior Ave E ■ Suite 1200 ■ Cleveland, Ohio 44114 ■ T. 216-621-2300 / 800-562-7438 ■ F. 216-771-2242 ■ www.NPHM.com ❑ P
                                                                                                                     .~,.
               Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 171 of 180

The Law Office of Karen H. ROSs                                              I Karen H. Ross* karenrossQkhrlawgroup.com


2275 Corporate Circle, Suite 160 Henderson, NV 89074 1 T 702.485.4152 1 F 702.485.4125 1 www.lawofficeofkarenhross.com


                                                           November 16, 2017

           Via Certified Mail Return Receipt Requested

           Mandalay Corp.
           c/o CSC Services of Nevada, Inc.
           2215-B Renaissance Drive
           Las Vegas, Nevada 89119
           Registered Agent

                         RE:           Preservation Letter—Mandalay Bay Hotel and Casino
                                       1)ate of Loss: October 1, 2017

           To Whom It May Concern:

                  This firm has been retained to represent the interests of Christina Thebeau ("Ms.
           Thebeau") in connection with an incident that took place on October 1, 2017 while Ms. Thebeau
           was attending the Route 91 Harvest Music Festival located at 3901 South Las Vegas Boulevard,
           Las Vegas, Nevada 89119 ("Incident").

                   Please allow this letter to formally serve as notice to immediately protect and preserve all
           existing documents, data and other evidence relevant to this claim, including, without limitation:
           surveillance records, maintenance records, photographs, incident reports, videos, work orders,
           witness statements, construction records, safety violations, properry inspection records,
           injunctions, investigation records, notes, memoranda, and/or communications having any
           relationship to the above referenced Incident. Please instruct everyone with access to said records
           to suspend deletion, overwriting, or any other possible destruction of relevant electronic
           documents and data.

                   . Please note that the duty to preserve any and all relevant evidence is broad and that this
            notice shall not be narrowly construed. Please feel free to contact our office upon receipt of this
            letter.

                                                                        Sincerely,

                                                                        THE LAW OFFICE OF KAREN H. ROSs



                                                                        Karen H. Ross, Esq.




 'Also admitted in the District ot Columbia
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 172 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 173 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 174 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 175 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 176 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 177 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 178 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 179 of 180
Case 2:18-cv-01288-APG-BNW Document 955-6 Filed 10/26/18 Page 180 of 180
